Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 1 of 136 PAGEID #:
                                     18552
                                       CONFIDENTIAL


                                                                              Page 1
 1
 2              IN THE UNITED STATES DISTRICT COURT
 3               FOR THE SOUTHERN DISTRICT OF OHIO
 4      - - - - - - - - - - - - - - - - - - - - - - - - - - -
        OHIO A. PHILIP RANDOLPH INSTITUTE, )
 5      et al.,                            )
                                           )
 6                  Plaintiffs,            )
                                           )
 7          vs.                            ) Case No.
                                           ) 1:18-CV-00357-TSB
 8      RYAN SMITH, Speaker of the         ) -KNM-MHW
        Ohio House of Representatives,     )
 9      et al.,                            )
                                           )
10                  Defendants.            )
        - - - - - - - - - - - - - - - - - - - - - - - - - -
11                        ** REVISED **
                   Wednesday, December 19, 2018
12                      Baker & Hostetler
                      200 Civic Center Drive
13                    Columbus, Ohio 43215
14                      ** CONFIDENTIAL **
                   DEPOSITION OF STEVEN STIVERS
15
16      - - - - - - - - - - - -                - - -      - - - - - - - - - - - -
17                       Jackie                Olexa      White
18                   Registered                Merit      Reporter
19      - - - - - - - - - - - -                - - -      - - - - - - - - - - - -
20
21
22
23
24
25   Job no. 149805

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 2 of 136 PAGEID #:
                                     18553
                                       CONFIDENTIAL


                                                                              Page 2
 1

 2                            A P P E A R A N C E S
 3      REPRESENTING THE PLAINTIFFS, AMERICAN CIVIL LIBERTIES
        UNION FOUNDATION:
 4                         T. THOMAS-LUNDBORG, Esq.
 5                         125 Broad Street
 6                         New York, New York, 10004
 7

 8      REPRESENTING THE DEFENDANTS:
 9                         ANN YACKSHAW, Esq. (Via phone)
10                         Associate Assistant Attorney General
11                         Constitutional Offices
12                         30 East Broad Street
13                         Columbus, Ohio                43215
14

15

16      REPRESENTING STEVEN STIVERS:
17                         ROBERT TUCKER, ESQ.
18                         Baker & Hostetler
19                         200 Civic Center Drive
20                         Columbus, Ohio                43215
21

22

23

24

25



                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 3 of 136 PAGEID #:
                                     18554
                                       CONFIDENTIAL


                                                                              Page 3
 1
 2                                          INDEX
 3      Examination by                                                       Page
 4      Ms. Thomas                                                             6
 5      Mr. Tucker                                                           128
 6      Plaintiff's Exhibits                                                 Page
 7      Exhibit 1 Amended Notice of Depo                                      10
 8      Exhibit 2 First Request for Production of                             12
                   documents
 9
        Exhibit 3 Email Dated 11/17/10                                         21
10
        Exhibit 4 Email dated 1/8/11                                           29
11
        Exhibit 5 Email dated 3/22/11                                          31
12
        Exhibit 6 Email dated 1/13/11                                          32
13
        Exhibit 7 Series of Emails                                             35
14
        Exhibit 8 Email dated 6/1/11                                           39
15
        Exhibit 9 Email dated 8/15/11 with attachment                          42
16
        Exhibit 10 Email dated 8/30/11                                         45
17
        Exhibit 11 Email dated 9/10/11                                         49
18
        Exhibit 12 Email dated 9/10/11 w/map attachments                       58
19
        Exhibit 13 Email dated 9/17/11                                         62
20
        Exhibit 14 Email dated 10/02/11                                        64
21
        Exhibit 15 Email dated 11/02/11                                        67
22
        Exhibit 16 Email dated 12/07/11 w/attachments                          69
23
        Exhibit 17 Email dated 12/12/11                                        71
24
        Exhibit 18 Email dated 3/02/12                                         73
25


                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 4 of 136 PAGEID #:
                                     18555
                                       CONFIDENTIAL


                                                                              Page 4
 1

 2

        Exhibit 20 Email dated 12/13/11 w/attachment                             83
 3      Exhibit 21 Columbus Dispatch article                                      86
 4      Exhibit 22 2002-2012 Congressional Map                                    88
 5      Exhibit 23 Color Map                                                      89
 6      Exhibit 24 Color Map                                                      96
 7      Exhibit 25 Color Map                                                      96
 8      Exhibit 26 Color Map                                                      96
 9      Exhibit 27 Color Map                                                      96
10      Exhibit 28 Motion                                                        101
11      Exhibit 29 Memorandum in support of motion                               101
12      Exhibit 30 Reply in Further support of motion                            101
13      Exhibit 31 LexisNexis document                                           116
14      Exhibit 32 Three-page article                                            116
15                                           - - -
16

17

18

19

20

21

22

23

24

25



                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 5 of 136 PAGEID #:
                                     18556
                                       CONFIDENTIAL


                                                                              Page 5
 1                                  STEVEN STIVERS
 2                                                 Wednesday Morning Session
 3                                                 December 19, 2018
 4                                                 9:00 a.m.
 5                                        - - - - -
 6                                      STIPULATIONS
 7                                        - - - - -
 8                      It is stipulated by and between counsel
 9      for the respective parties that the deposition of
10      STEVEN STIVERS, a witness herein, called by the
11      plaintiff under the statute, may be taken at this
12      time and reduced to writing in stenotypy by the
13      Notary, whose notes may then after be transcribed out
14      of the presence of the witness; that proof of the
15      official character and qualification of the Notary is
16      waived; that the examination, reading and signature
17      of the said STEVEN STIVERS to the transcript of his
18      deposition are not waived by counsel and the witness.
19                                        - - - - -
20

21

22

23

24

25



                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 6 of 136 PAGEID #:
                                     18557
                                       CONFIDENTIAL


                                                                                 Page 6
 1                                  STEVEN STIVERS
 2                                    STEVEN STIVERS
 3      being first duly sworn, as hereinafter certified,
 4      testifies and says as follows:
 5                                CROSS-EXAMINATION
 6      BY MS. THOMAS:
 7      Q.              Good morning.              Could you please state your
 8      full name for the record?
 9      A.              My name is Steve, S T E V E, Stivers,
10      S T I V E R S.
11      Q.              Okay.       You understand you're under oath
12      today?
13      A.              I do.
14      Q.              My name is Alora Thomas, and I represent
15      the plaintiffs in this case.
16      A.              Good morning.
17                      MS. THOMAS:            Sorry.         Can we go off the
18      record.
19                                (Off the record.)
20                      MS. THOMAS:            So I'll have the attorney in
21      the room and the attorney on the phone introduce
22      themselves.
23                      MR. TUCKER:            Sure.         Rob Tucker, Baker
24      Hostetler on behalf of Representative Stivers.                           I
25      just want to designate for the record Representative

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 7 of 136 PAGEID #:
                                     18558
                                       CONFIDENTIAL


                                                                                Page 7
 1                                   STEVEN STIVERS
 2      Stivers' testimony today is confidential information
 3      under the protective order that has been entered in
 4      this case.
 5                       MS. THOMAS:             And our position as
 6      plaintiffs is while some of Representative Stivers'
 7      testimony may be confidential, all of his testimony
 8      should not be.           And so we would like to reserve our
 9      objection to the full testimony being marked
10      confidential, but we'll treat it as such until we
11      resolve that issue.
12                       MR. TUCKER:             Okay.
13                       MS. YACKSHAW:                 On the phone is
14      Ann Yackshaw for the Ohio attorney general on behalf
15      of the defendants.
16                       MR. TUCKER:             Has anybody else joined on
17      the phone?
18                                     (No response.)
19      Q.               Okay.       Now that we have introductions out
20      of the way, have you ever been deposed before?
21      A.               I have not, Mrs. Thomas.                     Is that how I
22      should refer to you?
23      Q.               You can just call me Alora.
24      A.               Okay, alora, yes, ma'am.
25      Q.               So I'm going to go over over some ground

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 8 of 136 PAGEID #:
                                     18559
                                       CONFIDENTIAL


                                                                                      Page 8
 1                                  STEVEN STIVERS
 2      rules regarding depositions.                       I think it's going to
 3      be fairly clear.            So the record is clear, it's
 4      important that you give an oral answer.
 5      A.              Can't shake my head.
 6      Q.              So no nodding of the head.                        You need to
 7      say yes or no.          No shaking heads.                     Also, um-hum,
 8      please say yes or no.
 9      A.              Use words, got the it.
10      Q.              Use words that can be on the transcript.
11                      If you don't understand a question or hear
12      a question, please ask me to repeat it.                             I'm happy to
13      do so.      I can also rephrase a question if it's not
14      clear to you what the question is.
15      A.              Thank you.
16      Q.              Your attorney and possibly the attorney on
17      the phone will be making objections during the
18      deposition.        Unless you're instructed not to answer,
19      even if there is an objection, you're expected to
20      answer the question.                Is that understood?
21      A.              It is.
22      Q.              Great.        We'll be taking regular breaks.
23      A.              I don't need many breaks, I'm pretty good.
24      But whatever you want to do, I'm good.
25      Q.              If you need a break at any point, when I

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 9 of 136 PAGEID #:
                                     18560
                                       CONFIDENTIAL


                                                                               Page 9
 1                                  STEVEN STIVERS
 2      haven't called for a break, just feel free to let me
 3      know.     The only rule is no breaks while a question is
 4      pending.
 5      A.              Got it.
 6      Q.              You'll stay under oath throughout the day.
 7      We'll go on break, we'll come back from the break,
 8      and you'll still be under oath.                         Is there any reason
 9      why you can't testify truthfully today?
10      A.              No.
11      Q.              Are you taking any medications that would
12      affect your ability to testify?
13      A.              I did take Mucinex D, but I don't think
14      that should affect me.                 I think I'm good.
15      Q.              Okay.       Great.         Throughout this deposition
16      I'm going to refer to the Ohio redistricting that
17      occurred in 2011.             Unless I specify otherwise, when I
18      refer to Ohio redistricting, I'm referring to the
19      2011 redistricting process.
20      A.              Yes.
21      Q.              Do you understand you're an intervenor in
22      this case?
23      A.              I do.
24      Q.              And as an intervenor you're a party to
25      this case; do you understand that?

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 10 of 136 PAGEID #:
                                      18561
                                        CONFIDENTIAL


                                                                             Page 10
 1                                   STEVEN STIVERS
 2       A.              I do, and I feel like I have an interest
 3       in the case.
 4       Q.              And you're here to be deposed today.                   You
 5       understand that?
 6       A.              Yes, ma'am.
 7                       MS. THOMAS:            I'll just mark for the record
 8       Exhibit Exhibit No. 1.
 9              (Exhibit 1 was marked for identification.)
10       Q.              So for the record, I've handed you the
11       Notice of Deposition -- Amended Notice of Deposition
12       for your deposition.                And since you're a party,
13       you've been noticed for deposition rather than
14       subpoena.
15       A.              Yes, ma'am.
16       Q.              Okay.       Did you do anything to prepare for
17       today's deposition?
18       A.              I met with counsel.
19       Q.              Okay.       And when was that?
20       A.              Yesterday.
21       Q.              For how long?
22       A.              I don't know.              A couple hours.
23       Q.              Okay.       Was anyone else there?
24       A.              The attorneys from Baker & Hostetler.
25       Q.              Okay.       Have you reviewed the complaint in

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 11 of 136 PAGEID #:
                                      18562
                                        CONFIDENTIAL


                                                                                      Page 11
 1                                   STEVEN STIVERS
 2       this case?
 3       A.              I've not read the whole complaint, but
 4       I've been briefed on the complaint.
 5       Q.              Okay.       And have you reviewed the papers to
 6       intervene in this case?
 7       A.              I know that we talked about it.                        And I
 8       didn't read every word, but I know we had a
 9       conversation about why we had an interest in the
10       case, why we wanted to intervene.                             And I said I
11       wanted to intervene.                So, yes, I'm familiar with it,
12       but it's not fair to say that I read every word.
13       Q.              Okay.       Fair enough.              Did you review the
14       documents subpoena in this case?
15                       MR. TUCKER:            Objection.
16                       MS. THOMAS:            Subpoena for his documents?
17                       MR. TUCKER:            I don't think there was a
18       subpoena for his documents.
19                       MS. THOMAS:            Sorry, the document request.
20       A.              Yes.      And I turned all my -- I did, yes.
21       Q.              Okay.       Before I actually get to that, when
22       you were meeting with counsel, did you review
23       documents?
24       A.              We looked at some documents, yes.
25       Q.              Which document did you look at?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 12 of 136 PAGEID #:
                                      18563
                                        CONFIDENTIAL


                                                                              Page 12
 1                                   STEVEN STIVERS
 2                       MR. TUCKER:            Hold on, Steve.         I'm going to
 3       object and instruct the witness not to answer what
 4       specific documents were reviewed during the
 5       preparation meeting with counsel as protected by work
 6       product.
 7                       MS. THOMAS:            Were any documents -- well,
 8       we'll get to that.
 9              (Exhibit 2 was marked for identification.)
10       Q.              I've just had marked as Exhibit 2 for the
11       record Plaintiff's First Request for Production of
12       Documents to intervenor Steve Stivers.                        Have you seen
13       this document before?
14       A.              I have.
15       Q.              And in this document it requests documents
16       related to the Ohio redistricting and generally red
17       map.    What did you do to collect documents pursuant
18       to this document request?
19       A.              I gave all my email passwords to -- my two
20       emails to the attorneys, and they went through all
21       the emails themselves.                 I didn't do it myself.         I let
22       them do it, because I wanted them to have total
23       access to look for anything they wanted to.                        That way
24       they could certify it was done according to the
25       request and not just me self-certifying.                        They did

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 13 of 136 PAGEID #:
                                      18564
                                        CONFIDENTIAL


                                                                                  Page 13
 1                                    STEVEN STIVERS
 2       all of it.        I gave them my passwords and then have
 3       changed my passwords.
 4       Q.              Fair enough.              You said you gave your two
 5       email accounts, what are those?
 6       A.              StiversS@AOL.com, which is an old email
 7       that I don't use, and I don't even know if there was
 8       anything that came out of that.                           I just don't
 9       remember, but I gave them that, because it was one
10       that I have used in the past.                         But I transitioned to
11       an email account, which was SteveStivers1@Gmail, and
12       I transitioned to that in like 2009.                           So that's my
13       personal email.            That is the only email account that
14       I use for correspondence.                      It comes right to my
15       phone.
16       Q.              Do you have an account as an -- official
17       account as a U.S. representative?
18       A.              I do, and I don't use it.
19       Q.              Okay.        Do you know what the email address
20       is for that account?
21       A.              I can find out what it is.                      It gets some
22       official notices from like security and other stuff,
23       but I've never -- I don't think I've ever sent
24       outgoing mails from it.                   I don't use it for work.
25       Q.              Do you receive calendar invites on your

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 14 of 136 PAGEID #:
                                      18565
                                        CONFIDENTIAL


                                                                              Page 14
 1                                   STEVEN STIVERS
 2       official account?
 3       A.              No.     Let me say more clearly, not that I
 4       know of.      I don't know how all that inner workings
 5       happens.      My assistant, my scheduler, does all that.
 6       Q.              Okay.
 7       A.              I shouldn't say no definitively, because
 8       the true answer is, I'm not sure, but I don't
 9       schedule things on it.
10       Q.              Do you receive schedules on your G mail
11       account?
12       A.              Yes.
13       Q.              Do you have a practice for how long you
14       keep emails?
15       A.              Not on my personal account.                   I think after
16       this suit is all the way through the process, I'll
17       create one.        But we have one in the office for
18       official emails, but I do not personally have a
19       system.      But I'm going to create one after this,
20       because I noticed i Have emails that go back to when
21       I created the account in 2009.                        That's like a ton of
22       emails.
23       Q.              Fair enough.             So you mentioned that you do
24       receive emails on your G mail account -- I'm sorry,
25       you do receive calendar invites on your G mail

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 15 of 136 PAGEID #:
                                      18566
                                        CONFIDENTIAL


                                                                                   Page 15
 1                                   STEVEN STIVERS
 2       account?
 3       A.              Yes.
 4       Q.              Do you have a system for how you keep
 5       calendars?
 6       A.              My scheduler does all that.                        When I want
 7       to do something, I text or email my scheduler and say
 8       set up a meeting, you know, that kind of thing.
 9       Q.              Okay.       And you mentioned that you text
10       your scheduler?
11       A.              Sometimes.
12       Q.              Okay.       Do you ever text with other members
13       of your staff?
14       A.              Yes.
15       Q.              Do you know if your text messages were
16       searched?
17       A.              I do delete my text messages regularly
18       because it takes up memory on my phone.                             The emails
19       are stored on a server somewhere.                             The text messages
20       are stored on the phone.                   I have a practice of
21       cleaning out my text messages every few months.                             And
22       usually at the end of every quarter, I'll delete all
23       my text messages just because it takes up memory on
24       my phone.       And I don't have a big phone, so I figure
25       it's just better to clean it up and keep using it.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 16 of 136 PAGEID #:
                                      18567
                                        CONFIDENTIAL


                                                                             Page 16
 1                                   STEVEN STIVERS
 2       Recycle.
 3       Q.              Okay.       What type of paper files do you
 4       keep?
 5       A.              I don't keep a lot of paper files.                  I'm
 6       more digital.
 7       Q.              Do you keep any handwritten notes?
 8       A.              No.
 9       Q.              Do you keep handouts or printouts?
10       A.              No.
11       Q.              Do you have written calendars or agendas?
12       A.              No.     I guess Brett Kavanaugh did.
13       Q.              I think everyone in the country knows
14       that.
15       A.              Sorry.
16       Q.              Unless you were hiding under a rock.
17                       So I mentioned before that I'll primarily
18       be talking about the 2011 redistricting.
19       A.              Yes, ma'am.
20       Q.              Who were the members of your staff in
21       2011?
22       A.              In 2011, my chief of staff was Mary Beth
23       Carozza.      And my district director was Adam Kuhn.                     In
24       Washington D.C., let's see, I had my legislative
25       director was Jessie Walls.                     My scheduler was Monica

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 17 of 136 PAGEID #:
                                      18568
                                        CONFIDENTIAL


                                                                                Page 17
 1                                   STEVEN STIVERS
 2       Hueckel.      My legislative aides were Justin Barnes
 3       and -- what is her name, what is her name.                          I hate
 4       when that happens.              We're going back seven years
 5       here.     I'm forgetting a legislative aide.                       And J.C.
 6       guy, Jacqueline Guy, was also a legislative aide.
 7                       And then in Ohio -- oh, also in Washington
 8       Courtney Whetstone was my communications director.
 9       And in Ohio, I had Adam Slane as a case worker.                             I
10       had Adam Rapien.            I think he didn't start until 2012.
11       Who was my first field person.
12                       I can get you a list of everybody, but
13       those are -- the key staff are the scheduler,
14       legislative director, chief of staff.
15       Q.              Okay.       If we come across anyone today who
16       we haven't discussed, I may ask you who they are.
17       A.              No problem.            Sorry I couldn't name
18       everyone off the top of my head.                          That was a long
19       time ago.
20       Q.              That is okay.              And I may throughout today
21       ask you to confirm who people are.
22       A.              No problem.
23       Q.              Do you keep a social media account?
24       A.              I don't do my own social media.
25       Q.              Okay.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 18 of 136 PAGEID #:
                                      18569
                                        CONFIDENTIAL


                                                                             Page 18
 1                                   STEVEN STIVERS
 2       A.              But my communications staff does Facebook
 3       and Twitter and Instagram, but I don't create my own.
 4       Q.              Do you have a process regarding how things
 5       get up on social media?
 6       A.              Yes.
 7       Q.              What is that process?
 8       A.              It is proposed by the staff, approved by
 9       the communications director, and then approved by me
10       and then put on social media.
11       Q.              Do you approve every individual item that
12       ends up on your social media account?
13       A.              The intent is that I approve every item.
14       The practice is sometimes that if something is --
15       they feel like important or urgent and
16       noncontroversial, that I may not approve every
17       individual post.
18       Q.              But as a general practice you approve all
19       the posts?
20       A.              Yes, as a general practice, as a general
21       rule, that is fair to say.
22       Q.              Okay.       Could you give me a brief overview
23       of your educational background?
24       A.              Yes.      I grew up in a little town in
25       southern Ohio, Ripley, Ohio.                       Went to primary and

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 19 of 136 PAGEID #:
                                      18570
                                        CONFIDENTIAL


                                                                                  Page 19
 1                                   STEVEN STIVERS
 2       secondary school there, graduated high school there,
 3       moved to Columbus.              Attended The Ohio State
 4       University, graduated with a bachelor's of arts
 5       degree in '89.          Went back, got a master's in business
 6       administration at The Ohio State University in 1996.
 7       And in 2012, I got a master's in strategic studies
 8       from the Army War College.
 9       Q.              Do you hold any special licenses?
10       A.              In the past, I have been a Series 7
11       licensed securities broker, but that was before.
12       That has been a long time ago.                        When I was at Bank
13       One I let that lapse in probably 2000 maybe.
14       Q.              What jobs have you held since your
15       graduation from Ohio State?
16       A.              My first job upon graduation was -- I
17       still kept working as an aide in the state senate for
18       a couple months.            Then after that, I worked on some
19       campaigns and did finance work for the Franklin
20       County republican party.                   I was finance director
21       there for a couple years.
22                       And then after that I worked at the Ohio
23       Company for six years as a vice president, and I was
24       working on their syndication desk.                            In 1995, I went
25       to work for Bank One and worked there until 2004 --

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 20 of 136 PAGEID #:
                                      18571
                                        CONFIDENTIAL


                                                                                Page 20
 1                                   STEVEN STIVERS
 2       I'm sorry 2003.           In 2003, I was appointed to the
 3       state senate and worked there from 2003, was elected
 4       in 2004, and served until 2008.
 5                       I had a consulting business for a couple
 6       years in 2008 to 2010.                 Ran for congress in the 2008
 7       and lost.       Ran for congress in 2010 and won.                     So
 8       since 2011, I've been employed as a U.S. congressman.
 9                       Also since 1985, I've been employed by the
10       Ohio State Guard, and deployed in 2004, 2005 to
11       Operation Iraqui Freedom.                      I still serve as a member
12       of the Ohio National Guard.
13       Q.              I'm just going to ask you a few follow-up
14       questions, and please correct me if I get anything
15       wrong.     You mention that you were an aide in the
16       state senate.         Who were you an aide for and from what
17       dates?
18       A.              I started in the state senate while I was
19       in college working for a guy named Cooper Snyder, on
20       January of 1984.            And I stayed there until I shipped
21       to officer basic in various capacities.                       I was
22       originally a page, and then a constituent aide and
23       and then an aide.
24                       I stayed there until early -- or late
25       1989.     I think I shipped in September to officer

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 21 of 136 PAGEID #:
                                      18572
                                        CONFIDENTIAL


                                                                              Page 21
 1                                   STEVEN STIVERS
 2       basic course at Fort McClellan, Alabama.                        So it was
 3       almost all part-time work.                     It was full-time for a
 4       little bit after college for a few months.
 5       Q.              Fair enough.             And then you mentioned that
 6       you're a consultant from 2008 to 2010?
 7       A.              Yes.
 8       Q.              What kind of consulting work did you do?
 9       A.              We did work with businesses that were
10       struggling.        I helped them.                I worked with an
11       accountant and a financial guy, and we helped
12       businesses restructure their business to make it more
13       profitable in a very difficult economy in 2009, early
14       2010.
15                       And I think I became a full-time
16       candidate -- might have even been -- might have only
17       been 2009.       And in January, I may have become -- I
18       think I became a full-time candidate in January of
19       2010.
20       Q.              So I'll say at the outset, as we've
21       discussed, documents were produced pursuant to the
22       document request.             You may or may not have reviewed
23       these before.          I'm going to show you a series of
24       these documents.            They've all been marked
25       confidential by your counsel.                        We reserve the right

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 22 of 136 PAGEID #:
                                      18573
                                        CONFIDENTIAL


                                                                             Page 22
 1                                   STEVEN STIVERS
 2       to object to any confidential designation by these
 3       documents since we're currently reserving the right
 4       to object to the deposition, whole deposition being
 5       called confidential.                I just want to state that for
 6       the record.        I don't think we need to particularly
 7       mark testimony about any of these as confidential at
 8       this time.
 9                       MR. TUCKER:            Well, again, we're
10       designating the entire transcript as confidential.
11                       MS. THOMAS:            And we're reserving the right
12       to portions of the transcript being released as not
13       confidential.
14                       MR. TUCKER:            I understand.
15                       MS. THOMAS:            I'm going to have this marked
16       as Exhibit 3.
17              (Exhibit 3 was marked for identification.)
18       Q.              So marked as Exhibit 3 is an email that
19       was produced, again, pursuant to this case.                      It's
20       from -- the top email is from November 17, 2010.
21       There is an Adam@StiversForCongress.com.                      I think you
22       mentioned that there was an Adam Kuhna who was
23       district director?
24       A.              Kuhn.
25       Q.              Kuhn who was district director.                 Is that

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 23 of 136 PAGEID #:
                                      18574
                                        CONFIDENTIAL


                                                                                Page 23
 1                                   STEVEN STIVERS
 2       this Adam?
 3       A.              That is correct.                 And I just noticed
 4       something I want to clear up.                        There's a third email
 5       that I forgot to mention, but it was searched and we
 6       provided documents from it.                      It's
 7       Stivers.Steve@Gmail.com, which is a G mail we use for
 8       scheduling purposes.                So I apologize, I didn't think
 9       of that earlier.            But I want to go back to that
10       question, clean it up, add it now or however you do
11       that.
12       Q.              That is fine.
13       A.              But, obviously, we produced this.
14       Q.              And, for the record, Exhibit 3 bears
15       Bates numbers Stivers 7454.
16                       So I want to start with the email that is
17       at the bottom of the page from Dino DiSanto.                          I don't
18       think we discussed Dino DiSanto.                          Do you know who
19       that is?
20       A.              Yes, ma'am.
21       Q.              Who is Dino DiSanto?
22       A.              He was the chief of staff for Steve
23       LaTourette, who was the dean of the Ohio delegation
24       at the time, who has since passed away.
25       Q.              And then this email from Dino DiSanto is

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 24 of 136 PAGEID #:
                                      18575
                                        CONFIDENTIAL


                                                                                   Page 24
 1                                   STEVEN STIVERS
 2       to a number of people including Adam Kuhn, who we've
 3       discussed, and he forwards this email to you,
 4       correct?
 5       A.              Yes.
 6       Q.              Okay.       The text of the forwarded email,
 7       can you read the first sentence for me, please?
 8       A.              (Reading) Mr. LaTourette has called a
 9       delegation meeting for Thursday, November 18, at 4:00
10       p.m. in Mr. Boehner's leadership office, which is
11       H204, trying to get a map. (I'll forward to you when
12       I have it.)
13       Q.              And we can stop there.                        I may have you
14       read another part of it.
15                       So you've mentioned who Mr. LaTourette
16       was.    He was the dean of the Ohio delegation.
17       A.              Yes.
18       Q.              Did he have a practice of calling
19       delegation meetings?
20       A.              That is the job of the dean of the
21       delegation.
22       Q.              And how often would you have delegation
23       meetings?
24       A.              Whenever there was something to discuss.
25       Typically, a few times a year.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 25 of 136 PAGEID #:
                                      18576
                                        CONFIDENTIAL


                                                                             Page 25
 1                                   STEVEN STIVERS
 2       Q.              Would they typically happen in
 3       Mr. Boehner's leadership office?
 4       A.              They have moved around, but during that
 5       time when John Boehner was just coming in as speaker,
 6       they were typically in his office, yes.
 7       Q.              And what types of things would you discuss
 8       at the delegation meetings?
 9       A.              Usually legislative issues that impact the
10       State of Ohio, or regional issues like the Great
11       Lakes and water quality.                   And we'd talk about how we
12       could support each other's legislation, those type of
13       things, and occasionally political topics would come
14       up.
15       Q.              Now, this is a delegation meeting.                  Would
16       the delegation include democrats and republicans or
17       is this a republican --
18       A.              It was a republican delegation meeting.
19       Q.              Did you ever have meetings with the full
20       Ohio delegation?
21       A.              Yes, ma'am, about once a year.
22       Q.              So your reading of these emails is that
23       it's for a republican delegation meeting?
24       A.              Yes, ma'am.
25       Q.              There's a list of agenda items.                 And the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 26 of 136 PAGEID #:
                                      18577
                                        CONFIDENTIAL


                                                                             Page 26
 1                                   STEVEN STIVERS
 2       third item appears to be redistricting; is that
 3       correct?
 4       A.              That's what it says.
 5       Q.              There's also a reference to a map in the
 6       top line, is that correct, or in the second line of
 7       the email text that you read?
 8       A.              The way I read the map, it is a map to
 9       John Boehner's office.                 To put this in perspective --
10       Q.              Got it.
11       A.              -- we had been elected 11 days before
12       that.     None of us had even been sworn in yet.                    We
13       didn't know the U.S. capital or where anything was.
14       That's the way I read what the map is for.
15       Q.              Okay.       And the redistricting in Item 3 of
16       the agenda, what's your understanding of what that
17       refers to?
18       A.              Well, it's probably just an initial -- I
19       don't recall this meeting, let me say first off.
20       But, obviously, Steve LaTourette was going to talk to
21       us about the fact that redistricting was coming up in
22       a couple years or a year.
23       Q.              And did you have republican delegation
24       meetings where you discussed redistricting?
25       A.              I believe so.              I don't remember specific

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 27 of 136 PAGEID #:
                                      18578
                                        CONFIDENTIAL


                                                                                     Page 27
 1                                   STEVEN STIVERS
 2       discussions, but I do believe it came up at some of
 3       the delegation meetings.
 4                       It's a very sensitive subject for members
 5       of congress when it comes up every decade, because
 6       especially in a situation like we were in 2010, we
 7       were going to lose two seats.                        So it makes it a very
 8       sensitive discussion.
 9                       So some discussions will happen, but it
10       won't be like a long meeting about redistricting
11       because that would get tense, could get tense.
12       Q.              Okay.       Now, you said that there were
13       sensitive discussions because Ohio was losing two
14       seats?
15       A.              No, I was saying sensitive feelings
16       because Ohio was losing two seats.                            Some of the
17       members in that room as the delegation were probably
18       not coming back.
19       Q.              Okay.
20       A.              That's why it was sensitive.                       That's what
21       I was trying to say.
22       Q.              Were there any discussions around the loss
23       of two seats?
24       A.              I don't remember.
25       Q.              Do you recall any discussions about the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 28 of 136 PAGEID #:
                                      18579
                                        CONFIDENTIAL


                                                                             Page 28
 1                                   STEVEN STIVERS
 2       pairing of incumbents?
 3       A.              I do not remember any discussions of
 4       pairing incumbents.               That would have been, as I just
 5       eluded to, a very sensitive topic that would have
 6       caused lots of problems and friction and would not be
 7       something that would be discussed in that room.                        And
 8       I don't remember it ever being discussed in any
 9       delegation meetings.
10       Q.              Outside of delegation meetings did you
11       have any discussions with other congress people about
12       pairing of incumbents in Ohio?
13       A.              So during the process of redistricting in
14       2011, as you know, the legislature passes a
15       redistricting law, passed by the house and senate,
16       signed by the governor.                  There were a lot of rumors
17       that were in the popular press or people would hear
18       things, and there would be discussions.                       And so I'm
19       sure there were discussions.
20                       I don't remember any of them specifically,
21       but there were -- the one thing I remember about
22       redistricting is there were lots of rumors all the
23       way till the last day, because it changed until the
24       last day.       And none of us really knew what was going
25       to happen.       And there were changes happening up until

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 29 of 136 PAGEID #:
                                      18580
                                        CONFIDENTIAL


                                                                                     Page 29
 1                                   STEVEN STIVERS
 2       the last day in December of 2011.                             And I don't
 3       remember exactly when in December, but I remember it
 4       was in December.
 5       Q.              Okay.       Do you remember having any
 6       discussions with anyone about the pairing of Turner
 7       and Austria?
 8       A.              I'm sure there was speculation about that,
 9       but none of us knew who was going to be paired
10       together until we saw a map.
11       Q.              What about after the first map was to be
12       viewed, did you have any discussions with anyone?
13       A.              There was a lot of speculation at that
14       point about what would happen between the two of
15       them.     But I didn't have -- we talked about rumors we
16       had heard.       That is all I remember.                        And I don't even
17       remember specifically what those were.
18                       But after the first map, it was viewed as
19       a fair fight between Austria and Turner by a lot of
20       people, because they both had about the same number
21       of constituents, the way I remember it.
22       Q.              Okay.       What about the pairing of Kucinich
23       and Kaptur?
24       A.              That never came up.                   That was never
25       something that we talked about.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 30 of 136 PAGEID #:
                                      18581
                                        CONFIDENTIAL


                                                                                   Page 30
 1                                   STEVEN STIVERS
 2       Q.              What about the pairing of Sutton and
 3       Renacci?
 4       A.              That didn't really come up until the end
 5       when it happened.             I didn't know about it until the
 6       end.    And I don't know when exactly I found out, but
 7       toward the end is when I remember finding out.
 8                       MS. THOMAS:            I'm going to have the next
 9       document marked as Exhibit 4.
10              (Exhibit 4 was marked for identification.)
11       Q.              This is another email that was produced
12       for identification on the record.                             It's Stivers 4894.
13                       This is an email chain that has been
14       produced January of 2011.                      There is a -- the top
15       email is a KNEBT@aol.com.                      Do you know whose email
16       that is?
17       A.              I do.
18       Q.              And who is that?
19       A.              That's my wife, Karen Stivers.
20       Q.              And this email is sent to your account,
21       correct?
22       A.              Yes.
23       Q.              Can you read the top line email?
24       A.              (Reading) Please don't forward to anyone,
25       just be aware of the redistricting paragraph.                             Love

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 31 of 136 PAGEID #:
                                      18582
                                        CONFIDENTIAL


                                                                             Page 31
 1                                   STEVEN STIVERS
 2       you, exclamation point, Karen.
 3       Q.              And then below that is the forwarded email
 4       chain.     It's from a Jon Husted, who is that?
 5       A.              Jon Husted at the time was the Secretary
 6       of State of Ohio, the new secretary of state.
 7       Q.              Okay.       And it's to your wife, Karen
 8       Stivers.      And then I don't think we need to read the
 9       whole email.        But if you go one, two, three, four
10       lines down, there is a sentence that begins with
11       Please.
12       A.              Here it is.
13       Q.              (Reading) Please make sure...
14       A.              (Reading) Please make sure you guys stay
15       in touch with us on redistricting so we can get it
16       done in the right way.
17       Q.              Okay.       Did you have any conversations with
18       Jon Husted regarding redistricting?
19       A.              I did not.
20       Q.              Okay.
21       A.              And I don't believe he had any role in
22       redistricting.          He was very involved in
23       reapportionment of the state legislative seats, but I
24       don't believe he had an active role in the
25       redistricting.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 32 of 136 PAGEID #:
                                      18583
                                        CONFIDENTIAL


                                                                               Page 32
 1                                   STEVEN STIVERS
 2       Q.              What is your understanding of why he would
 3       want you guys to stay in touch regarding
 4       redistricting?
 5                       MR. TUCKER:            Objection, form.
 6       A.              I would have to speculate to say that I
 7       don't know what was in his mind at the time.                         So I
 8       don't know what he was thinking or saying in that
 9       exactly.      Obviously, it was forwarded to me, and it's
10       not my text.        So I don't know exactly what he means
11       by that.
12              (Exhibit 5 was marked for identification.)
13       Q.              Marked as Exhibit 5, for the record, is
14       Stivers 4042.         This is an email from Mary Beth
15       Carozza.      That was your chief of staff at the time?
16       A.              That's correct.
17       Q.              Okay.       And it's sent to you and to
18       Adam Kuhn, correct?
19       A.              That is correct.
20       Q.              And the subject is Checking In.                    And in
21       the second line she states:                      Jon Husted called about
22       a letter.       Do you see that?
23       A.              I see that.
24       Q.              Okay.       Then she goes on to describe a
25       conversation that she's had with him.                         And then --

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 33 of 136 PAGEID #:
                                      18584
                                        CONFIDENTIAL


                                                                              Page 33
 1                                   STEVEN STIVERS
 2       I'm one, two, three, four, four up from the bottom,
 3       there's a sentence that begins with "He also..."
 4       A.              Yes.
 5       Q.              Do you see that?
 6       A.              I do.
 7       Q.              Can you read that sentence?
 8       A.              I will.
 9                       (Reading) He also brought up a 12 to 4
10       redistricting map scenario that he said we would
11       like.
12       Q.              Can you read the next sentence?
13       A.              (Reading) Will fill you in by phone.
14       Q.              Okay.       Do you recall having any
15       conversations with Mary Beth Carozza about a 12-4
16       map?
17       A.              I don't recall it.                   That was seven years
18       ago.     I mean, I'm not disputing what this says, but I
19       don't recall the conversation.
20               (Exhibit 6 was marked for identification.)
21       Q.              For the record, Exhibit 6 is 3301, Stivers
22       3301.     The top email is an email from your address,
23       correct?
24       A.              It is.
25       Q.              And it's to Mary Beth, correct?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 34 of 136 PAGEID #:
                                      18585
                                        CONFIDENTIAL


                                                                                 Page 34
 1                                    STEVEN STIVERS
 2       A.              Yes.
 3       Q.              And Adam Kuhn, correct?
 4       A.              Correct.
 5       Q.              And then there is a Monica --
 6       A.              Hueckel.
 7       Q.              -- Hueckel.
 8       A.              Yes, my scheduler.
 9       Q.              That is your scheduler, right, we
10       discussed that.            And this is from January 13, 2011,
11       is that correct?
12       A.              Correct.
13       Q.              So I would actually like to focus on the
14       email that is further down in the chain.                         It's
15       another email sent by you, and it starts with on
16       Thursday, January 13, 2011, do you see that?
17       A.              Yes.
18       Q.              Can you read the text of that email for
19       me?
20       A.              Yes, and I can put it in context, because
21       part of the top puts it in context.
22                       It says, three people I should go see.
23       Especially Huffman.                But then after that, Mary Beth
24       said:     Got it, adding Monica.                      And my top email,
25       which says, I don't want to just call or set up

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 35 of 136 PAGEID #:
                                      18586
                                        CONFIDENTIAL


                                                                             Page 35
 1                                   STEVEN STIVERS
 2       meetings, I want to be thoughtful in the approach is
 3       meant to slow them down, because it's January of
 4       2011, and I don't want to do stuff I shouldn't do,
 5       don't want to just set up meetings or call people if
 6       that's not appropriate.                  So I wanted to slow down
 7       what looked like Mary Beth trying to set up those
 8       meetings, because I wasn't sure I wanted to actually
 9       set up those meetings.                 And I don't believe any of
10       those meetings actually occurred.
11       Q.              Okay.       Who is the Huffman being referred
12       to here?
13       A.              I believe it is Matt Huffman, who was
14       either a state representative or state senator at the
15       time.     He was in the legislature a long time, but he
16       was either a state representative or state rep.
17       Q.              Do you know what role he played in
18       redistricting?
19       A.              Off the top of my head, I do not, because
20       I decided not to engage personally on this.                      The top
21       part of the email is meant to slow down, because I
22       knew it was early, and I didn't want to get out in
23       front of my skis and looking like I was trying to,
24       you know, maneuver for myself in place of my
25       colleagues.        Like I talked about the sensitive nature

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 36 of 136 PAGEID #:
                                      18587
                                        CONFIDENTIAL


                                                                              Page 36
 1                                   STEVEN STIVERS
 2       of redistricting.             So you don't want to -- there's
 3       important relationships you have to keep at the same
 4       time, and you don't want to be seen as being very cut
 5       throat and hurt other people and help yourself.
 6       Q.              Did you know Matt Huffman at the time?
 7       A.              I had met him.                 We weren't particularly
 8       close.
 9       Q.              Did you ever talk to Matt Huffman
10       regarding redistricting in Ohio?
11       A.              I don't believe I did.
12       Q.              Do you know Keith Faber?
13       A.              I know Keith Faber better, yes.
14       Q.              Who is Keith Faber?
15       A.              Keith Faber was a state senator at the
16       time.     He might have been senate president.                   No, I
17       don't think he was yet.                  He was just a state senator
18       at the time.
19       Q.              Okay.
20       A.              But he and I served together.                 Matt
21       Huffman and I did not.
22       Q.              And when you say serve together you
23       mean --
24       A.              In the legislature.
25       Q.              And do you know what role Keith Faber

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 37 of 136 PAGEID #:
                                      18588
                                        CONFIDENTIAL


                                                                              Page 37
 1                                   STEVEN STIVERS
 2       played in redistricting?
 3       A.              I do not, and I do not believe I talked to
 4       him about redistricting.
 5              (Exhibit 7 was marked for identification.)
 6       Q.              Exhibit 7 is -- begins with Bates number
 7       4523 for the record.
 8                       And it is another email that you produced
 9       in this case.         This one is from April 5, 2011, and
10       it's an email from your email address, correct?
11       A.              That's correct.
12       Q.              And it's to a Lara, and I will not be able
13       to pronounce --
14       A.              Lara Lashutka crotty is her name, and she
15       is my fundraiser.             And everybody else on the email
16       is -- you know who they are.                       The CC's, if you like,
17       I can identify them.
18       Q.              Okay.       Just for the record, it's Adam Kuhn
19       and Mary Beth, again?
20       A.              Correct.
21       Q.              And then who are the CC's?
22       A.              Jennifer Bogart and Emma Heydlauff were my
23       Washington based fundraisers.                        And Lara Lashutka is
24       my Ohio based fundraiser and finance director and
25       does all the Stivers for Congress fundraising.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 38 of 136 PAGEID #:
                                      18589
                                        CONFIDENTIAL


                                                                                     Page 38
 1                                   STEVEN STIVERS
 2       Q.              So I'm going to start with the email
 3       that's right below the email that you sent from Lara.
 4       Can you read the text of that email.                             It begins with
 5       Dirossi.
 6       A.              Yes.      (Reading) Dirossi was just in my
 7       office asking when we were going to get the $10,000,
 8       10K, with a smily face.
 9       Q.              Do you know who Dirossi is that is being
10       referenced?
11       A.              I do.
12       Q.              Who is that?
13       A.              Ray Dirossi at the time was the fundraiser
14       for the state senate campaign committee.
15       Q.              How do you know Ray Dirossi?
16       A.              I've known Ray off and on for ten years in
17       various political positions.                       I knew him at that
18       point because he was asking us for money.                             And
19       because I was a former state sensor, I had a practice
20       of always giving 10,000 to the max out, which I was
21       think was $17,500 at the time to the state senate
22       caucus every two years.
23                       I did it in 2008.                  I did it in 2010.         I've
24       done it in 2012, 2014, 2016 and 2018.                             So it's not
25       just something I do occasionally.                             It's something I

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 39 of 136 PAGEID #:
                                      18590
                                        CONFIDENTIAL


                                                                                Page 39
 1                                   STEVEN STIVERS
 2       do as a matter of practice.                      I support my former
 3       colleagues and friends in the state senate.
 4       Q.              Okay.       Do you know if Mr. Dirossi had any
 5       role in the Ohio redistricting?
 6       A.              I believe he did later, yes.
 7       Q.              What was that role?
 8       A.              I don't know what it was.                     But I know I've
 9       seen his name in documents, which is your complaint,
10       the lawsuit.        That's why I believe he had a role, but
11       I don't know his exact role.
12       Q.              Did you ever talk to Mr. Dirossi about
13       redistricting?
14       A.              Because we're friends, I talk to Ray
15       Dirossi periodically.                It's possible I talked to him
16       about redistricting, but I don't remember any
17       specific conversation about redistricting with him.
18       Q.              Just so the record is clear, could you
19       read the email at the top that you're sending.                          I
20       think you've described the context.
21       A.              I described the context and content, but
22       it says:      I want to give the Republican Senate
23       Campaign Committee, which is the campaign arm for the
24       republican state senate and the Ohio house republican
25       organizational committee, which is the campaign arm

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 40 of 136 PAGEID #:
                                      18591
                                        CONFIDENTIAL


                                                                                   Page 40
 1                                   STEVEN STIVERS
 2       for the house republicans $10,000 ASAP.                             I would like
 3       to give them another $7,500 after July 1st, which
 4       would take me to the maximum at the time which I
 5       believe was $17,500.
 6       Q.              Okay.       That was your personal funds that
 7       you were giving?
 8       A.              That was from Stivers For Congress.                           I
 9       wish I had that much personal money.                             You obviously
10       deposed Jim Renacci.                He is rich.               That was a joke.
11              (Exhibit 8 was marked for identification.)
12       Q.              This is an email from Courtney Whetstone.
13       A.              Whetstone, yes, ma'am.
14       Q.              Whetstone to yourself, Mary Beth and Adam.
15       A.              Yes.
16       Q.              Who is Courtney Whetstone?
17       A.              Courtney Whetstone was my communications
18       director.
19       Q.              Okay.       And this is an email -- oh, I don't
20       know if I've identified it for the record.                             It's
21       Stivers 2589.          And this is an email with the subject
22       Redistricting, is that correct?
23       A.              That is correct.
24       Q.              And it's from June 1st, 2011, is that
25       correct?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 41 of 136 PAGEID #:
                                      18592
                                        CONFIDENTIAL


                                                                               Page 41
 1                                   STEVEN STIVERS
 2       A.              That is correct at 2:56 p.m.
 3       Q.              Could you read the first sentences for me
 4       or the first sentence, I guess?
 5       A.              (Reading) Mike Smullen emailed me to let
 6       me know they are hearing a redistricting plan that
 7       creates a Columbus D District protecting Stivers and
 8       Tiberi by taking the eastern half of Austria's... and
 9       then making Austria and Turner run against each
10       other.     If Mike is hearing this, then I'm sure you
11       all are hearing it as well.                      I just wanted to pass
12       along what people are sending to me...
13       Q.              Who is Mike Smullen?
14       A.              Mike Smullen is Bill Johnson's chief of
15       staff.
16       Q.              Okay.
17       A.              And we were hearing lots of rumors around
18       that time.       And this would have just been like any
19       other rumor for me at the time.                         I didn't put too
20       much stock in any of the rumors because a lot of them
21       turned out to be false, and some of them turned out
22       to be true.
23       Q.              Fair enough.             What was your understanding
24       of what Columbus D District meant?
25                       MR. TUCKER:            Objection to form.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 42 of 136 PAGEID #:
                                      18593
                                        CONFIDENTIAL


                                                                                   Page 42
 1                                   STEVEN STIVERS
 2       Q.              Just your understanding?
 3       A.              I would have to speculate.                        I don't know
 4       what that means exactly.                   Mike Smullen -- that is
 5       Mike Smullen's term or Courtney's term.
 6       Q.              Okay.       And Stivers is your name?
 7       A.              That is me, yes, ma'am.
 8       Q.              And then do you know who Tiberi is?
 9       A.              Tiberi is Pat Tiberi who was a congressman
10       from Ohio's 12th district.
11       Q.              Okay.       And we've mentioned Austria before,
12       but I don't think we've identified him for the
13       record.
14       A.              Steve Austria was the congressman from
15       Ohio's 7th Congressional District.
16       Q.              And then --
17       A.              Would you like me to identify Turner?
18       Q.              Yes, please.
19       A.              Mike Turner is the congressman -- they've
20       renumbered all the districts now.                             I think he was the
21       3rd congressional district at the time.                             But now he
22       has a new number, and I should know what it is, but I
23       don't.     But it was the 3rd at the time as I recall.
24       Q.              Okay.       Here the speculation is that you
25       may inherit part of Austria's district.                             Did you end

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 43 of 136 PAGEID #:
                                      18594
                                        CONFIDENTIAL


                                                                                   Page 43
 1                                   STEVEN STIVERS
 2       up inheriting any of Austria's district?
 3       A.              Yes, ma'am.
 4       Q.              And what portions?
 5       A.              I'll have to remember exactly what was
 6       his.    But I got, as I recall, I got stuff from Mike
 7       Turner, John Boehner, Bill Johnson and Steve Austria
 8       in redistricting.             I got a lot of new territory, but
 9       I believe the Steve Austria territory that I got was
10       half of Fayette County, which only has about two or
11       three thousand voters.                 It's more cows than voters.
12       I got Pickaway County, all of Pickaway County.
13                       I ultimately got all of Fairfield County
14       from him and all of Perry County.                             I believe those
15       were the counties he had.                      I may have gotten
16       something else from him, but that's what I remember.
17       Q.              Okay.
18       A.              I don't believe he had Morgan.                        I don't
19       believe he had Vinton.                 I don't believe he had
20       Athens.      I don't believe he had Ross.                         So I don't
21       think I got anything else from him.
22                       As I said, some of the rumors were false
23       that we were hearing in that time frame.                             Some truned
24       out to be ultimately true.                      If you hear enough
25       rumors, some of them are going to be true.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 44 of 136 PAGEID #:
                                      18595
                                        CONFIDENTIAL


                                                                              Page 44
 1                                   STEVEN STIVERS
 2              (Exhibit 9 was marked for identification.)
 3       Q.              Exhibit 9, for the record, is Stivers 3.
 4       And it's another email that was produced from August
 5       15, 2011.       And the email is from Lara, your
 6       fundraiser, is that correct?
 7       A.              That's correct.
 8       Q.              And it's to you, Mary Beth and Adam.                     And
 9       the subject is for approval Fin Com Agenda?
10       A.              Yes, that is what it says.
11       Q.              Do you know what Fin Com Agenda is?
12       A.              I do.
13       Q.              What is that?
14       A.              Finance committee.                   That would be the
15       group of folks that helps me raise money.
16       Q.              Okay.       And did you have meetings with your
17       finance committee?
18       A.              Yes.
19       Q.              What types of things were discussed in
20       those meetings?
21       A.              Usually it was a general update of what
22       was going on politically and what I was working on in
23       Washington.
24       Q.              And how frequently would you have those
25       meetings?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 45 of 136 PAGEID #:
                                      18596
                                        CONFIDENTIAL


                                                                             Page 45
 1                                   STEVEN STIVERS
 2       A.              A couple times a year, maybe.
 3       Q.              So we are going to skip a lot of sections,
 4       but if you could read the section that begins with
 5       Adam?
 6       A.              Yes.      (Reading) Adam, in the political
 7       update I suggest we share a broad outline of
 8       redistricting, talk about the timing of the process,
 9       per Whatman's suggestion, the central Ohio D
10       district, and potential upcoming primary or general
11       opponents.
12       Q.              Do you know who Whatman is here?
13       A.              I believe I do.
14       Q.              And who is that?
15       A.              I believe it's Tom Whatman.
16       Q.              Who is Tom whatman?
17       A.              Tom Whatman is a political person that
18       worked for John Boehner at the time.
19       Q.              Do you know what role he had with
20       John Boehner?
21       A.              I don't know exactly, but I know he worked
22       with John Boehner on political items.
23       Q.              Do you know if Tom Whatman worked on
24       redistricting at all?
25       A.              I don't know that off the top of my head.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 46 of 136 PAGEID #:
                                      18597
                                        CONFIDENTIAL


                                                                               Page 46
 1                                    STEVEN STIVERS
 2       I don't remember seeing him in your documents, but I
 3       might have missed it.                  Maybe I missed it.          But I
 4       don't know if he worked on redistricting off the top
 5       of my head.
 6       Q.              Okay.        Now, this email that you just read
 7       suggests that Tom Whatman has given some suggestion
 8       about a central D district; do you see that?
 9       A.              I see that, yes.
10       Q.              Okay.
11       A.              Those are Lara's words.
12       Q.              Understood.              But do you recall any
13       discussions with Tom Whatman or anyone in Boehner's
14       office about a democratic district in central Ohio?
15       A.              Obviously, Lara or somebody had a
16       discussion it looks like here, but I don't recall
17       having a discussion with him.                         And I would talk to
18       Tom Whatman frequently because he did all of
19       John Boehner's political work.                          So I would probably
20       talk to him once a month.
21       Q.              Did you ever talk to Tom Whatman about
22       redistricting?
23       A.              I may have.              I don't recall specific
24       conversations.
25       Q.              I think we can take a quick break, ten

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 47 of 136 PAGEID #:
                                      18598
                                        CONFIDENTIAL


                                                                             Page 47
 1                                    STEVEN STIVERS
 2       minutes.
 3       A.              Great.         To the extent -- I'll clarify
 4       quickly -- to the extent I talked to Tom Whatman, it
 5       was probably asking what he had heard, kind of
 6       getting the rumor mill of what's out there, because
 7       he was plugged in.               So that was -- but I don't
 8       remember any specific conversations.
 9                                  (Recess taken.)
10             (Exhibit 10 was marked for identification.)
11       Q.              For the record, I have marked as Exhibit
12       10 Stivers 1.          And this is an email from Mary Beth
13       from August 30th, 2011 to yourself, is that correct?
14       A.              Yes.
15       Q.              And the subject is DLH; do you see that?
16       A.              I do.
17       Q.              Do you know what DLH is?
18       A.              I believe I do.
19       Q.              What do you believe it is?
20       A.              I believe it to be David L. Hobson.
21       Q.              Who is that?
22       A.              He is a former member of congress.                    He
23       represented Ohio 7th district.
24       Q.              Can you read the email for me, please?
25       A.              Yes.       (Reading) Beer will circle back and

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 48 of 136 PAGEID #:
                                      18599
                                        CONFIDENTIAL


                                                                               Page 48
 1                                   STEVEN STIVERS
 2       send soft message to Uncle Dave on ways he can help
 3       SA without hurting us or PT.                       We know DHL gets
 4       emotional about redistricting but wouldn't hurt his
 5       friends.
 6       Q.              Is the Uncle Dave in here a reference to
 7       David L. Hobson?
 8       A.              I believe it is.
 9       Q.              Okay.       Did you have a practice of
10       referring to him as Uncle Dave?
11       A.              Mary Beth, who had known him for sometime,
12       had a practice of referring to him as Uncle Dave.
13       Q.              Did anyone else on your team call him
14       Uncle Dave?
15       A.              I'm not sure.              I don't think so.      But if
16       Mary Beth would have called him Uncle Dave, somebody
17       might have returned an email calling him Uncle Dave
18       because she did.
19       Q.              Okay.       Do you know who SA is in this
20       email?
21       A.              I believe I do.
22       Q.              Who do you believe it is?
23       A.              I believe it to be Steve Austria.
24       Q.              And do you know who PT is?
25       A.              I believe I do.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 49 of 136 PAGEID #:
                                      18600
                                        CONFIDENTIAL


                                                                                 Page 49
 1                                   STEVEN STIVERS
 2       Q.              Who do you believe PT is?
 3       A.              I believe PT to be Pat Tiberi.
 4       Q.              Do you have any recollection of
 5       David Hobson being involved in redistricting
 6       conversations at this time?
 7       A.              I have some vague recollection about some
 8       big context of how he was involved, yes.
 9       Q.              And what is that?
10       A.              Dave Hobson who had represented the 7th
11       district was trying to do everything he could to
12       preserve Steve Austria who had taken his place, and
13       Steve Austria's chance to stay in congress as part of
14       redistricting.
15       Q.              Okay.       And you said he was trying to do
16       everything that he could to try to preserve Steve
17       Austria, what do you mean by that?
18       A.              I think he was talking to people,
19       encouraging people to make lines that he felt would
20       be favorable to Steve Austria either in a primary
21       against Mike Turner.                This is August.           I don't
22       believe there had been any maps out yet, but there
23       were rumors of Steve Austria and Mike Turner maybe
24       running against each other.                      And he wanted as
25       favorable a map for Steve Austria as he could get.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 50 of 136 PAGEID #:
                                      18601
                                        CONFIDENTIAL


                                                                             Page 50
 1                                   STEVEN STIVERS
 2                       And that caused some tension later on,
 3       because many times it was doing things that affected
 4       other districts potentially.                       And it was all rumors
 5       usually that we dealt with, because we never knew
 6       what was actually going on.                      And we would hear Dave
 7       Hobson is doing this or this is going on, and you may
 8       see some of those documents.                       I haven't reviewed
 9       every document we gave you, but you may see some
10       documents that talk about that.
11       Q.              Okay.       And what was your reaction to the
12       rumors of Dave Hobson's involvement?
13       A.              I consider Dave a friend, but I also know
14       that he was closer to Steve Austria than he was me.
15       He was like a father figure to Steve Austria, and I
16       felt like he was doing everything he could to help
17       Steve Austria period.
18       Q.              Did you have any discussions with
19       Dave Hobson regarding redistricting?
20       A.              I did not.           I didn't feel like those would
21       be productive because he was already focused on
22       something, and I wasn't going to be able to dissuade
23       him of that and didn't talk to him.
24       Q.              You said Mary Beth knew David Hobson
25       longer than you did.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 51 of 136 PAGEID #:
                                      18602
                                        CONFIDENTIAL


                                                                             Page 51
 1                                   STEVEN STIVERS
 2       A.              Yes, ma'am.
 3       Q.              Are you aware of any conversations she had
 4       with David Hobson?
 5       A.              I have a general recollection that she
 6       would talk to Dave Hobson about many issues probably
 7       every month or so.              And I'm sure she talked to him
 8       about redistricting.
 9       Q.              Okay.       Did she talk to you about any
10       conversations she had with Dave Hobson on
11       redistricting?
12       A.              It was like emails where she would give me
13       an update and say I'm hearing Dave is doing this or
14       that, and you probably have those.
15             (Exhibit 11 was marked for identification.)
16       Q.              So for the record 11 is Stivers 766.                   And
17       it is an email from Adam, who we've already
18       identified, to Mary Beth and copying yourself.                       Do
19       you see that?
20       A.              I do.
21       Q.              And it's from September 10th, 2011?
22       A.              Yes.
23       Q.              So this is a series of emails.                And why
24       don't we go in chronological order, which would
25       actually require us to start at the bottom?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 52 of 136 PAGEID #:
                                      18603
                                        CONFIDENTIAL


                                                                              Page 52
 1                                   STEVEN STIVERS
 2       A.              At the bottom, okay.
 3       Q.              And the bottom email is an email from
 4       yourself, correct?
 5       A.              No, I believe that is from Mary Beth
 6       Carozza to me.          On the bottom --
 7       Q.              Oh, sorry.
 8       A.              On the bottom of the other page.
 9       Q.              We can actually skip this one.                   I don't
10       think it has that much different context.
11       A.              It has some context, which I would like to
12       make sure that we can include if you would like.
13       Q.              Okay.       Why don't we include the context
14       that you would like to with Mary Beth's email.
15       A.              As we said in the last question, Mary Beth
16       would sometimes tell me what she was hearing from
17       people including Dave Hobson.                        As you can see, she
18       referred to him as Uncle Dave.                        And she was in this
19       telling me that -- she was saying Dave Hobson was
20       advocating for me to pick up Clark County.
21       Q.              Okay.       And where is Clark County?
22       A.              Clark County is just west of my district.
23       My district stops at the border of Madison County.
24       So Franklin County where we're sitting is Columbus.
25       Madison County is like London and West Jefferson.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 53 of 136 PAGEID #:
                                      18604
                                        CONFIDENTIAL


                                                                                  Page 53
 1                                   STEVEN STIVERS
 2       And just west of that is Clark County, which includes
 3       Springfield and those cities.
 4       Q.              And what was your understanding of the
 5       advocacy around Clark County?
 6                       MR. TUCKER:            Objection to form.
 7       A.              It would cause me to speculate, but I know
 8       that Dave Hobson wanted me to have Clark County, and
 9       I could -- I suppose I could speculate why, but I
10       don't want to give -- I don't know that I know
11       exactly why, but --
12       Q.              Okay.       So let's go to the email that you
13       sent.
14       A.              Okay.       Thank you.
15       Q.              Can you read the text for me?
16       A.              Yes.      (Reading) It says:                  Thanks.   Uncle
17       Dave -- because she referred to him as Uncle Dave, I
18       did -- is making a major push to -- and I think this
19       is a little ineloquent -- to him me get all of Clark
20       County.      I think that is supposed to say have me get,
21       and sometimes --
22       Q.              I do that often, yep.
23       A.              I believe that's what that means.
24       Q.              There's absolutely no judgment here.                       I do
25       that very often.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 54 of 136 PAGEID #:
                                      18605
                                        CONFIDENTIAL


                                                                             Page 54
 1                                     STEVEN STIVERS
 2       A.               And it says:              If that happens, Whatman
 3       tells me my index will go to about 52 unless I lose
 4       something else.             The problem is that my district
 5       would become the most competitive district in the
 6       state.      (LaTourette has about a 53 percent index).
 7       Q.               Now you refer to Whatman in this email,
 8       correct?
 9       A.               And then, by the way, it says:                  We will
10       see what happens.
11       Q.               Thank you.            You refer to Whatman in this
12       email, correct?
13       A.               I do.
14       Q.               And is that Tom Whatman?
15       A.               I believe it is, yes.
16       Q.               Okay.        And you refer to an index in your
17       email, correct?
18       A.               It does, yes, ma'am.
19       Q.               Do you know what that index is?
20       A.               Yes, ma'am.
21       Q.               What is it?
22       A.               I believe it refers to a PVI, partisan
23       voting index, which --
24       Q.               You can continue.
25       A.               -- which tells you how republican or

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 55 of 136 PAGEID #:
                                      18606
                                        CONFIDENTIAL


                                                                             Page 55
 1                                   STEVEN STIVERS
 2       democrat a district is.                  In this case, it's
 3       52 percent.
 4       Q.              And is it 52 percent republican?
 5       A.              That is correct.
 6       Q.              Okay.       Do you recall having conversations
 7       with Tom Whatman about indices as described here?
 8       A.              I don't remember, but I don't dispute it.
 9       I see it here.
10       Q.              Okay.       And then you say that your district
11       would become the most competitive district in the
12       state, is that correct?
13       A.              That's what it says, yes, ma'am.
14       Q.              What did you mean by the most competitive
15       district in the state?
16       A.              It probably means the seat with the lowest
17       republican index.
18       Q.              And then you mention LaTourette's district
19       at 53?
20       A.              That's what it says, yes, ma'am.
21       Q.              Do you recall seeing index numbers for
22       other congress persons' districts?
23       A.              No, ma'am.           My guess is that was his
24       current index before 2011.
25       Q.              And why were you emailing your team about

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 56 of 136 PAGEID #:
                                      18607
                                        CONFIDENTIAL


                                                                                  Page 56
 1                                   STEVEN STIVERS
 2       your index numbers?
 3       A.              I was probably just keeping them informed.
 4       As you can see, later in the email, Adam says, don't
 5       let them use your good nature against you, because
 6       it's not -- I'm not making a value judgment, you
 7       know, or saying that I'm going to do anything about
 8       it.    I'm just telling them what the number would be.
 9       Q.              Okay.       The next email up is an email from
10       Adam, correct?
11       A.              It is.
12       Q.              And that is responding to your email,
13       correct?
14       A.              It is.
15       Q.              Can you read the email from Adam, please?
16       A.              Yes, and I would like to put it in
17       context.      The team gets very upset about things and
18       so that he will try to push me to get me to be a
19       little more hard core on this stuff.
20                       I'll read it from Adam.                       (Reading) Having
21       Clark County is our worst case scenario and clearly
22       not good for Team Stivers.                     Uncle Dave has
23       potentially taken our district from a 6.5 index to a
24       2.    That's not looking out for Steve Stivers.                          We
25       will be a swing district and we will get the worst

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 57 of 136 PAGEID #:
                                      18608
                                        CONFIDENTIAL


                                                                                  Page 57
 1                                   STEVEN STIVERS
 2       deal out of everyone in the state.                            Johnson is a 5.
 3       Gibbs and Renacci are both 4.5.
 4       Q.              Thank you.           Do you have an understanding
 5       of what a 6.5 index is?
 6       A.              I believe that you would win by 6.5.                       I
 7       think he miscalculated here.                       Because if we were a
 8       52, you win by four, because it's 52 to 48.                            It's not
 9       a two, it's a four.
10       Q.              Do you agree with his characterization
11       that you would become a swing district?
12       A.              I don't think there's any such thing as a
13       safe district.          I think every district is a swing
14       district.       And we saw that in 2018, Pat Tiberi's in
15       2011 was made much more republican than mine.
16                       Pat Tiberi retired.                   And in the special
17       election, that district almost went democratic, and
18       it's a ten point index.                  So districts can swing
19       wildly based on a lot of factors, including
20       incumbency, how active the member works, how much the
21       member fund raises, how hard the member campaigns,
22       and the competition.                So there are a lot of things
23       that go into making a district competitive, not just
24       the index.
25       Q.              Do you agree with his characterization

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 58 of 136 PAGEID #:
                                      18609
                                        CONFIDENTIAL


                                                                                Page 58
 1                                   STEVEN STIVERS
 2       that having Clark County would not be a good scenario
 3       for you?
 4       A.              I don't agree with that.
 5       Q.              Why not?
 6       A.              Because I don't think -- I don't think one
 7       geography is better or worse for me.                          And I don't
 8       know the people of Clark County, I've never
 9       represented them, but I'm sure they are nice people.
10       Q.              Did other members of your team, as far as
11       you're aware, share this view of Clark County?
12       A.              It was a big fight between Adam Kuhn and
13       Mary Beth who more agreed with Dave Hobson, I
14       believe.
15       Q.              Okay.       Can you read the email above from
16       Mary Beth, please.
17       A.              Mary Beth.           And I may misremember what
18       their positions were, but that's the way I remember
19       it.
20                       (Reading) Whatman says we need to tell
21       Weidner and Hobson point blank we don't want Clark
22       County in the strongest possible terms.                          I'm prepared
23       to go further with Dave and let him know his meddling
24       is not only hurting Austria, but you, too.                          I will
25       make it personal.             Dave is hearing what he wants to

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 59 of 136 PAGEID #:
                                      18610
                                        CONFIDENTIAL


                                                                             Page 59
 1                                   STEVEN STIVERS
 2       hear and we need to set him straight.
 3       Q.              And is your understanding that the whatman
 4       discussed here is Tom Whatman?
 5       A.              I would believe so.
 6       Q.              And the Dave and Hobson are David Hobson
 7       who we've discussed?
 8       A.              That's correct.
 9       Q.              And who is Weidner?
10       A.              Chris Weidner was a state senator.
11       Q.              And do you know what his role was in
12       redistricting?
13       A.              I don't know what his role was in
14       redistricting.
15       Q.              And the subject of this response is also
16       Clark County, correct?
17       A.              Yes, ma'am.
18       Q.              And this email is discussing relaying a
19       desire not to have Clark County in your district?
20       A.              That is correct.
21       Q.              Do you know if those conversations
22       occurred?
23       A.              I believe I slowed my team down on that.
24       Q.              What do you mean?
25       A.              I didn't want to look like I was looking

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 60 of 136 PAGEID #:
                                      18611
                                        CONFIDENTIAL


                                                                                Page 60
 1                                   STEVEN STIVERS
 2       out for myself at the expense of my colleagues or
 3       Steve Austria.          And I believe I told my team to slow
 4       down on that.         Now, I don't know -- that's my
 5       recollection at this time.
 6       Q.              Does slow down mean no conversations
 7       happened?
 8       A.              It means don't be -- like, you read -- I
 9       read this email to you.                  They want to be very
10       aggressive on this.               And I know I told them I did not
11       want them to be very aggressive because I did not
12       want to be seen as predatory among my colleagues and
13       friends who are also members of congress.
14       Q.              Okay.       So you didn't want to be seen to be
15       very aggressive, does that mean that no one could
16       have any conversations about Clark County or you
17       didn't want to have an aggressive message about Clark
18       County?
19                       MR. TUCKER:            Object to form.
20       A.              I don't remember exactly.                     What I do know
21       is I slowed the team -- they wanted to be very -- I
22       read the email to you -- they wanted to be very
23       forceful.       And I remember after that, slowing them
24       down and saying, I don't want to get in the middle of
25       this.     It will work out one way or the other.                       That

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 61 of 136 PAGEID #:
                                      18612
                                        CONFIDENTIAL


                                                                                   Page 61
 1                                   STEVEN STIVERS
 2       is what I remember.
 3             (Exhibit 12 was marked for identification.)
 4       Q.              All right.           For the record, I've just had
 5       marked as Exhibit 12 Stivers 2987.                             And this is an
 6       email chain -- similar email chain to the one that we
 7       reviewed before, but not exactly the same, and it's
 8       from September 10th, 2011.
 9       A.              Is this after the other one?
10       Q.              I have -- I think it's just there are a
11       couple of emails.
12       A.              It is after, yes, ma'am.                        It is after.
13       Q.              There is one at 10:00.                        These are supposed
14       to be chronological.
15       A.              I wanted to make sure I understand the
16       context, because I don't recall this, but I'm reading
17       through it.
18       Q.              So I think you will see that two emails on
19       the bottom are emails that we've already discussed.
20       An email from Mary Beth, and then your response to
21       Mary Beth about Clark County.                        And now there is a new
22       email from Adam Kuhn to Mary Beth and yourself.                                Do
23       you see that?
24       A.              I see it.
25       Q.              Okay.       And can you read the text of

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 62 of 136 PAGEID #:
                                      18613
                                        CONFIDENTIAL


                                                                              Page 62
 1                                   STEVEN STIVERS
 2       Mr. Kuhn's email?
 3       A.              (Reading) Attached are some maps that I
 4       drew today to give you a range of indexes.
 5       Q.              And then the attachments are stapled as
 6       one exhibit?
 7       A.              That is correct.                 There appears to be
 8       three.
 9       Q.              Do you recall receiving this email?
10       A.              I do not recall receiving this email.
11       Q.              Do you recall ever receiving any maps with
12       the various partisan makeups of a potential district?
13       A.              I do not.           I mean, I see that I got these
14       maps, but I don't believe -- I don't believe I got a
15       lot of maps, and I don't remember getting these maps.
16                       In looking at them, they look nothing like
17       what my district ultimately ended up like in the
18       first or second map.                So I don't know where they came
19       from.     Obviously, they came from Adam.                     I don't know
20       how he did them, but I didn't -- I never made any
21       maps, and I don't remember getting maps, but I got
22       obviously these.
23       Q.              Okay.       If we could go to just the first
24       map, I want to see if we can identify what we're
25       looking at here.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 63 of 136 PAGEID #:
                                      18614
                                        CONFIDENTIAL


                                                                             Page 63
 1                                   STEVEN STIVERS
 2       A.              Yes, ma'am.
 3       Q.              So there is a legend with Field and Value,
 4       do you see that?
 5       A.              I do see that.
 6       Q.              And there is District, do you see that?
 7       A.              I see it.
 8       Q.              Then Population?
 9       A.              Yep.
10       Q.              Then Deviation?
11       A.              Yep.
12       Q.              Then Percentage Deviation, and then
13       Percentage R Index?
14       A.              I see that, yes.
15       Q.              Do you know what Percentage R Index is?
16                       MR. TUCKER:            Objection.
17       A.              It would cause me to speculate.
18       Q.              Okay.
19       A.              Capital R underline I N D E X.
20       Q.              Do you know what USH 10 8 R is?
21       A.              I do not know what that is.
22       Q.              Do you know what D Index is?
23       A.              I don't know.              It would be speculation on
24       my part.
25       Q.              Do you know what USH 10 08 D is?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 64 of 136 PAGEID #:
                                      18615
                                        CONFIDENTIAL


                                                                                Page 64
 1                                   STEVEN STIVERS
 2       A.              I have no idea what that is.                  I have no
 3       idea what either one of those are.
 4       Q.              Okay.
 5       A.              I can see in these maps that none of them
 6       include all of Clark County.                       It looks like Adam sent
 7       me this after the initial discussion to see what it
 8       would look like if we didn't get all of Clark County.
 9       And none of those include all of Clark County as you
10       can see.
11                       But my district never looked anything like
12       either one of these maps, because Union County is in
13       all three of these maps.                   We never got Union County.
14       We lost it in redistricting.                       We had it before.
15       Logan County is in here.                   We never got that.      That's
16       in two of the maps.               And a lot of Fairfield and
17       Pickaway that we ended up picking up in the second
18       map are not in here.
19       Q.              Okay.
20       A.              So it looks just like something he tried
21       to attempt.
22             (Exhibit 13 was marked for identification.)
23       Q.              All right.           I've just handed you what has
24       been marked as Exhibit 13.                     It's Stivers 775 for the
25       record.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 65 of 136 PAGEID #:
                                      18616
                                        CONFIDENTIAL


                                                                               Page 65
 1                                   STEVEN STIVERS
 2                       And this is -- the top line is an email
 3       from Adam to Jennifer Bogart who we've identified as
 4       one of your fundraisers?
 5       A.              Correct.
 6       Q.              And to yourself?
 7       A.              Correct.
 8       Q.              And it's copying Lara who is also a
 9       fundraiser, correct?
10       A.              Um-hum.
11       Q.              And the email is Quick Question -- or the
12       subject is Quick Question.                     And it's an email from
13       September 17, 2011?
14       A.              That is correct.
15       Q.              Okay.       Can you read the email for me,
16       please?
17       A.              Where would you like me to start, at the
18       initial bottom part and then read up?                         There is two
19       parts.
20       Q.              No, I think we can just focus on the email
21       from Adam, yes.
22       A.              (Reading) She is running in the newly
23       created democrat seat in Franklin County through
24       redistricting.          We're still in the 15th District.
25       Kilroy is running in the 3rd District.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 66 of 136 PAGEID #:
                                      18617
                                        CONFIDENTIAL


                                                                                  Page 66
 1                                   STEVEN STIVERS
 2       Q.              And for the context, the earlier email is
 3       referring to Mary Jo, which I assume is Mary
 4       Jo Kilroy?
 5       A.              Who ran against me in 2008 and '10, yes.
 6       And just as a little more context.                            This is
 7       September 17th after the map was public.                            So the map
 8       was introduced in the legislature in September, and I
 9       believe the map was public at this time, and that's
10       why he knows that.
11       Q.              When the map was public, do you recall
12       there being a democratic leaning seat in Franklin
13       County?
14       A.              There was a            new seat in Franklin County
15       that has a lot of the City of Columbus and had a more
16       democratic benY, yes.
17       Q.              And then the speculation was that Mary Jo
18       Kilroy was going to run in that district?
19       A.              I believe she had filed Federal Elections
20       Commission paperwork that said she was running in
21       that district, so it's not speculation.
22       Q.              In the new map you were left in the 15th
23       District?
24       A.              Yes, ma'am.
25             (Exhibit 14 was marked for identification.)

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 67 of 136 PAGEID #:
                                      18618
                                        CONFIDENTIAL


                                                                             Page 67
 1                                    STEVEN STIVERS
 2       Q.              This email bears Bates number 3782
 3       Stivers.       This is an email from yourself, correct?
 4       A.              Yes, it is.
 5       Q.              It's to Courtney Whetstone?
 6       A.              Courtney Whetstone, my communications
 7       director, yes.
 8       Q.              I'm sorry.             I'm going to have to tell
 9       myself, pretend the H isn't there, the silent H.
10                       And you're forwarding a news article,
11       correct?
12       A.              Yes, I am.
13       Q.              Looking at the text that is included, do
14       you recall what the news article was about?
15       A.              It just talks about the new redistricting
16       process, and I believe it talked about -- although
17       it's not in your highlighted text -- it talked about
18       how Steve Austria might run against me.
19       Q.              Okay.
20       A.              And that was the context of this email.
21       Q.              And then you ask Courtney Whetstone to
22       email -- to call you after reading it?
23       A.              Yes, ma'am.
24       Q.              Do you recall whether she called you?
25       A.              I'm sure she did.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 68 of 136 PAGEID #:
                                      18619
                                        CONFIDENTIAL


                                                                              Page 68
 1                                   STEVEN STIVERS
 2       Q.              And why did you want her to call you?
 3       A.              Because I think this was the beginning --
 4       and you can actually pull this article and look at it
 5       and double check me -- I think this was the first
 6       time we saw something that said Steve Austria might
 7       run against me in print, like in the press.
 8       Q.              And then did you want to respond to that
 9       in the press?
10       A.              I wanted her to know it was coming and
11       know how to talk through how she would advise
12       handling it.
13       Q.              And did you come up with a strategy for
14       dealing with that?
15       A.              We decided to mostly ignore it, yes,
16       publicly and in the press.
17       Q.              Okay.
18       A.              And work behind the scenes to see if we
19       could discourage him from running against me.
20       Q.              Did you work behind the scenes to try to
21       discourage him?
22       A.              We did.
23       Q.              What did you do?
24       A.              He is a friend.                I talked to him and
25       stayed close to him the whole time, and encouraged

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 69 of 136 PAGEID #:
                                      18620
                                        CONFIDENTIAL


                                                                                 Page 69
 1                                    STEVEN STIVERS
 2       him to not run against me.
 3       Q.              And did those conversations start in
 4       October 2011, or at some other point?
 5       A.              I don't know exactly when, but this was
 6       the first time we saw it publicly.                            I remember a lot
 7       of issues around this in November --
 8       Q.              Okay.
 9       A.              -- and December.
10                       And I believe we had to pull petitions in
11       December of that year.                   It was a presidential year,
12       right?      Yes, 2012.
13       Q.              2012, it was a presidential year.
14       A.              It was a presidential year, yes, so that
15       means the primary was in -- originally scheduled for
16       March of 2012, which means petitions would actually
17       be pulled potentially in December of 2011, to put it
18       in context.
19             (Exhibit 15 was marked for identification.)
20       Q.              And for the record, this is 6266 Stivers.
21       This is an email from Adam Kuhn to
22       Courtney Whetstone, yourself.                         And that is your
23       wife's address, correct?
24       A.              I believe so.
25       Q.              Okay.        And it's from November 2nd, 2011,

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 70 of 136 PAGEID #:
                                      18621
                                        CONFIDENTIAL


                                                                                 Page 70
 1                                   STEVEN STIVERS
 2       and it's following up on a story in the Dispatch.
 3       I'm not going to address the story.                           If you want to
 4       look at it to just get the context, that is fine.
 5       A.              I'm looking at it right now.                      I got it.
 6       Yes, I believe that is the second map coming out.
 7       Q.              Okay.       So I want to only ask you about a
 8       portion of the email at the top from Adam to the
 9       people that we've named including yourself.
10       A.              Yes.
11       Q.              Can you read the sentences and the line
12       that begins with House Thinks?
13       A.              (Reading) House thinks they have the
14       votes.     Martin was the holdout, apparently.                        Boehner
15       had to call him personally today.
16       Q.              Okay.       Do you know who Martin is that is
17       being referred to here?
18       A.              I don't.          I assume he's a state rep, but I
19       don't know who that is.
20       Q.              And is the Boehner John Boehner, the then
21       speaker of the house?
22       A.              I believe that to be John Boehner.
23       Q.              Do you know whether John Boehner talked to
24       anyone about redistricting in Ohio?
25       A.              I do not.           And I don't know whether Adam

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 71 of 136 PAGEID #:
                                      18622
                                        CONFIDENTIAL


                                                                               Page 71
 1                                   STEVEN STIVERS
 2       actually knows about a call or told us a rumor.                         So,
 3       you know, it sounds like a fact in this email, but
 4       I'm not sure it's a fact.
 5       Q.              Okay.
 6       A.              I take it as a rumor, because I know how
 7       things were going at that point, and people were
 8       saying things that when you read them sound like a
 9       fact, that are a rumor.
10       Q.              Were there rumors going around at the time
11       that John Boehner had been calling people in the Ohio
12       legislature?
13       A.              Not that I remember.                    And that is why I
14       consider this to be a rumor.                       I have a hard time
15       thinking the speaker of the house would have called a
16       state representative on this.
17       Q.              Did you ever discuss redistricting with
18       Speaker Boehner?
19       A.              I don't believe I did.
20            (Exhibit 16 was marked for identification.)
21       Q.              I've just handed you Exhibit 16.                    It is
22       marked Stivers 330.               And this an email from Lara --
23       A.              Lashutka.
24       Q.              I was just going to say who did
25       fundraising -- to yourself.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 72 of 136 PAGEID #:
                                      18623
                                        CONFIDENTIAL


                                                                             Page 72
 1                                    STEVEN STIVERS
 2       A.              Yes.
 3       Q.              And the subject is Calls Today Ingram
 4       Tracker.       Do you see that?
 5       A.              Yes.
 6       Q.              Okay.        Just sticking on the subject, do
 7       you understand what the subject of this email means?
 8       A.              I do.
 9       Q.              What is that?
10       A.              It means that I had an event coming up
11       with the Ingram family at their home, and I was
12       calling to ask people to support that event.
13       Q.              Okay.        And then there are talking points
14       for the calls?
15       A.              Yes, I see them.
16       Q.              And were those -- were those talking
17       points that you were going to use?
18       A.              Those were talking points that Lara put
19       together.       She always puts together talking points.
20       I don't always feel compelled to use those talking
21       points.      So those are her words, not mine, and not
22       necessarily the way I would phrase things when I
23       would call people, but they give me a point of
24       reference that I look at and then decide what I'm
25       going to say.          So I have a reputation for not always

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 73 of 136 PAGEID #:
                                      18624
                                        CONFIDENTIAL


                                                                             Page 73
 1                                    STEVEN STIVERS
 2       using the talking points my staff gives me.
 3       Q.              Okay.        If you could look at the third
 4       bullet --
 5       A.              Yes.
 6       Q.              -- of talking points and read that to me?
 7       A.              (Reading) Just yesterday the house was
 8       talking about a compromise on a map that potentially
 9       puts you in a district with 70 percent of new voters
10       and potentially a competitive primary.
11       Q.              And the purpose of this talking point was
12       something that you could potentially use on your
13       calls?
14       A.              That's correct.                 I believe that is what
15       Lara wanted me to say.
16       Q.              Do you recall this particular talking
17       point and its context?
18       A.              I believe around that time was when the
19       Steve Austria primary talk was heating up, and the
20       fact that there was a new compromise conversation,
21       and we knew the map was, you know, influx, that gave
22       people that supported me to want to continue to
23       support me because they want to help keep me elected
24       to congress.         I don't know whether I used that ing
25       talking point specifically, but it was presented to

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 74 of 136 PAGEID #:
                                      18625
                                        CONFIDENTIAL


                                                                             Page 74
 1                                   STEVEN STIVERS
 2       me.
 3             (Exhibit 17 was marked for identification.)
 4       Q.              I've just had marked as Exhibit 17 Stivers
 5       2306.     And this is an email from Adam Kuhn to
 6       yourself, looks like your wife, to Courtney
 7       Whetstone, looks like Lara's email is here, and then
 8       to a new person, Mike Culp; do you see that
 9       A.              Yes, I do.
10       Q.              Do you know who Mike Culp is?
11       A.              He is a friend and was in my wedding, and
12       he's a trusted friend.
13       Q.              Does he have any official position, either
14       fundraising for you or working in the campaign?
15       A.              He has never earned a salary from me in
16       any capacity.         He's an advisor and a friend.
17       Q.              And this email is from December 12th,
18       2011.     Do you see that?
19       A.              I see it.
20       Q.              And the subject is Redistricting Report?
21       A.              Um-hum.
22       Q.              Ohio Campaign for Accountable
23       Redistricting.
24                       And if you could look at one, two, three,
25       fourth line, which starts with Requests.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 75 of 136 PAGEID #:
                                      18626
                                        CONFIDENTIAL


                                                                             Page 75
 1                                   STEVEN STIVERS
 2       A.              Yes.
 3       Q.              If you could read that for me, please?
 4       A.              And I want to put this in context.                  This
 5       report is not something I agree with or believe is
 6       fact.     This was something that Adam sent to all of us
 7       so we would know what might be in the popular press,
 8       because it was an outside group trying to tell a
 9       story; not that it was fact.
10       Q.              Fair enough.
11       A.              (Reading) Requests by State Senator
12       Chris Weidner to keep Clark County in one
13       congressional district were ignored because this
14       would hurt the political index for Congressman Steve
15       Stivers' district.
16       Q.              Okay.       Do you recall discussions in the
17       press at the time about Clark County?
18       A.              I do not.           I think this is the only thing
19       I remember in the -- it wasn't a press.                       This is an
20       outside group trying to get press, and I don't
21       remember it getting a lot of press.
22       Q.              What was your reaction?
23       A.              But we were talking about it because we
24       wanted to be able to respond, because we did not take
25       as active a role in that, as I said, because I didn't

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 76 of 136 PAGEID #:
                                      18627
                                        CONFIDENTIAL


                                                                              Page 76
 1                                   STEVEN STIVERS
 2       want to be seen as a problem among my colleagues.
 3       Q.              Okay.       Did you do anything to respond to
 4       this news?
 5       A.              Not that I recall.                   I think our point was
 6       to know that it was out there and be ready to respond
 7       if it was in the press.                  And I don't remember this
 8       ever getting out, so we didn't, you know -- when
 9       something is not news, you don't want to make it
10       news.
11             (Exhibit 18 was marked for identification.)
12       Q.              I just had marked for the record Stivers
13       18, and it's Stivers 7519.                     So to get everything in
14       context, I would like to go to the first email in
15       this chain.
16       A.              Yep.
17       Q.              It's an email dated March 2nd, 2012, from
18       Aaron Blake, who has the address
19       Aaron.Blake@washpost.com; do you see that?
20       A.              Yes, I do.
21       Q.              And it's to yourself at your AOL address,
22       right?
23       A.              Correct.
24       Q.              And the subject is Redistricting?
25       A.              Yes.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 77 of 136 PAGEID #:
                                      18628
                                        CONFIDENTIAL


                                                                                  Page 77
 1                                   STEVEN STIVERS
 2       Q.              Can you read -- and I think for context it
 3       would be helpful to read the full email from Aaron
 4       Blake.
 5       A.              Sure.       (Reading) Hey, Congressman, Chris
 6       passed along your email address.                          I'm looking for
 7       some voice from the Ohio delegation about how much
 8       republican members feel redistricting has helped them
 9       this year.       I know your district got quite a bit
10       safer, and I wondered if you might offer some quick
11       thoughts, going in to primary -- the primary on
12       Tuesday.      The question would be this:                      Are you
13       feeling a lot safer?                And why?          Any chance I could
14       get a quick response.
15       Q.              Okay.       So let's just pause here for a
16       second.      Do you recall getting this email?
17       A.              I recall it in general terms, yes.
18       Q.              Okay.       What is your recollection?
19       A.              Obviously, he wanted -- he was writing a
20       story for the Washington Post and wanted to talk
21       about the impact of redistricting.
22       Q.              Okay.       And then above it looks like you
23       forwarded this email to Courtney Whetstone, correct?
24       A.              Yes.
25       Q.              And then you start off with:                     Here is what

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 78 of 136 PAGEID #:
                                      18629
                                        CONFIDENTIAL


                                                                                   Page 78
 1                                   STEVEN STIVERS
 2       I thought I would say?
 3       A.              Yes, and I would frequently send Courtney
 4       some ideas, and then she would make it much more
 5       eloquent and take out the stupid things I might want
 6       to say.      That's her job.
 7       Q.              The record won't reflect your great laugh.
 8       A.              It's too bad.
 9       Q.              Why don't you read your email to Courtney
10       for us, please.
11       A.              (Reading) Here is what I thought I would
12       say:    Aaron:      Happy to help.                 The redistricting in
13       Ohio did shore up some of the toss-up districts.                               For
14       example, Ohio one went from a D plus 2 to a R plus
15       10.    He probably won't have a close race for the next
16       decade.
17                       New bullet point.                  Ohio 6 improved from a
18       R plus 2 to an R plus 5 district.                             This will give
19       Bill Johnson the advantage against Charlie Wilson in
20       their rematch.
21                       The next one:              My district went from a D
22       plus 1 to a R plus 5.                While I don't take anything
23       for granted, there are a lot more republicans in my
24       district.       In the end Ohio, like a lot of states, has
25       less competitive races after redistricting.                             In fact,

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 79 of 136 PAGEID #:
                                      18630
                                        CONFIDENTIAL


                                                                             Page 79
 1                                   STEVEN STIVERS
 2       there were six or seven top tier races in 2010, the
 3       1st, the 6th, the 12th, the 13th, the 15th, 16th and
 4       the 18th districts, and there might be two in 2012,
 5       the 6th and the 16th.                And republicans have the
 6       numeric advantage in both, Renacci and Johnson should
 7       win.
 8       Q.              So let's pause on some of the parts of
 9       that email.        And the top line -- not the top line,
10       the top bullet where you're discussing Ohio 1, that's
11       the 1st Congressional District in Ohio?
12       A.              That's correct.
13       Q.              And you say it went from D plus 2 to R
14       plus 10; is that right?
15       A.              That is what I said -- it says there, yes.
16       Q.              And what is that a reference to?
17       A.              The political -- the partisan voting
18       index.
19       Q.              What index are you using?
20       A.              The PVI.          Probably the current PVI, if it
21       was out or some district that i Had seen in the
22       popular press.          Some index I had seen somewhere.
23       Q.              And was your view at the time that the
24       congressperson from that district probably wouldn't
25       have a close race for the next decade?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 80 of 136 PAGEID #:
                                      18631
                                        CONFIDENTIAL


                                                                               Page 80
 1                                   STEVEN STIVERS
 2       A.              That's what -- so these are the points
 3       that I drafted for Courtney.                       We turned that into a
 4       much more eloquent statement and didn't ultimately
 5       use any of these bullet points.                         And it turned out to
 6       be false.       Because Steve Chabot just had a close race
 7       in the 1st District in 2018.                       So to the extent I
 8       thought that it was false.
 9       Q.              Do you recall whether that was your
10       opinion at the time?
11       A.              I don't know.              I see the text here.         And,
12       obviously, Courtney helped me clean it up.                         So we
13       didn't end up saying any of the things that you just
14       had me read.        Those were inner thoughts, not anything
15       that I expressed to anyone.
16       Q.              But these were your inner thoughts?
17       A.              Potentiallyly.                 They were ideas for
18       conversation.
19       Q.              And then in the sixth, you talk about it
20       went from R plus 2 to R plus 5, is that right?
21       A.              Yes, that is what it says.
22       Q.              And is that has reference to the PVI?
23       A.              I believe it is.
24       Q.              And who is Charlie Wilson?
25       A.              He was a former congressman from the Ohio

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 81 of 136 PAGEID #:
                                      18632
                                        CONFIDENTIAL


                                                                              Page 81
 1                                   STEVEN STIVERS
 2       6th District.         Bill Johnson beat him in 2010.
 3       Q.              And then you discuss your district,
 4       correct?
 5       A.              Correct.
 6       Q.              And you said it went from a D plus 1 to a
 7       R plus 5?
 8       A.              Yes, it did.
 9       Q.              Is that also the PVI?
10       A.              Yes, I believe it is.
11       Q.              And then you state:                   While I don't take
12       anything for granted, there are a lot more
13       republicans in my district?
14       A.              That is correct.                 And I think the point
15       there in context is, as I said before, a lot of
16       things make districts competitive or not competitive,
17       whether somebody is an incumbent, how well they serve
18       their people, how hard they work on campaigns, how
19       much they fundraise, what their index is.                        And all
20       those things go into this, even though I only
21       reference the index in this, but it's all those
22       things that matter.
23       Q.              Okay.
24       A.              That's why I say I take nothing for
25       granted.      Because just this last year, Mia Love lost

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 82 of 136 PAGEID #:
                                      18633
                                        CONFIDENTIAL


                                                                               Page 82
 1                                   STEVEN STIVERS
 2       an index that was an R plus 15.                         You know, the index
 3       is not the sole determinant of an outcome at all.
 4                       The 12th district that we've talked about,
 5       which is a R plus 8 index now, it was a 10.                         It's now
 6       an 8, but it ended up being a less than one point
 7       race in the special election in August, because the
 8       index isn't sole determinant.
 9                       But once Troy Balderson was an incumbent
10       in the fall, it became a much more comfortable
11       district for him because he got the advantages of
12       incumbency that most incumbents get.
13                       And that's all the other stuff when you
14       think a district is competitive or not, you have to
15       think about retirements, how hard people work,
16       whether they fundraise whether they campaign, whether
17       they represent their people, all those things build
18       in to whether a district is ultimately competitive.
19       Q.              We've referenced the revisions that
20       Courtney did to your initial thoughts?
21       A.              Yes.
22       Q.              Can you read that for me?
23       A.              Yes.      (Reading) While Ohio's 15th
24       Congressional District was made less competitive
25       through the redistricting process, I'm not taking

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 83 of 136 PAGEID #:
                                      18634
                                        CONFIDENTIAL


                                                                             Page 83
 1                                   STEVEN STIVERS
 2       anything for granted.                This is my first reelection
 3       campaign, and I'm taking this race seriously as I did
 4       in 2008 and 2010 when the district was one of the
 5       most competitive in the nation.
 6       Q.              Okay.       Did you agree with the statement
 7       that your district became less competitive after
 8       redistricting?
 9       A.              I think it became less competitive after
10       redistricting, but redistricting wasn't the only
11       reason.      It was because I was the incumbent now, and
12       because I, you know, raised a lot of money and work
13       hard politically, and because I have a professional
14       political operation, and because I respond to my
15       constituents in a timely way and get democrats to
16       support me.        In fact, democrats have supported me
17       from 2008, to '10, to '12, to '14, to '16, and now in
18       2018, because of the way I work in a bipartisan
19       fashion.
20                       So I think there are a lot of reasons.
21       Even though it says after redistricting,
22       redistricting is not the only sole determinant, but
23       it's a point in time after redistricting.
24       Q.              Okay.       Now, we've looked at some emails
25       that reference the process of the map getting passed

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 84 of 136 PAGEID #:
                                      18635
                                        CONFIDENTIAL


                                                                                 Page 84
 1                                   STEVEN STIVERS
 2       in the Ohio legislature?
 3       A.              Yes.
 4       Q.              How closely were you following that
 5       process?
 6       A.              In the press, we sent a lot of articles
 7       around.      That's really what it was.                       I didn't attend
 8       any hearings.          I didn't send anybody attending
 9       hearings, but I read the popular press about it.
10       Q.              Did you or did anyone in your office have
11       conversations with people in the Ohio legislature?
12       A.              I don't believe they did.
13       Q.              Did you know about anything that was
14       happening regarding negotiations over the map that
15       weren't publicly available?
16       A.              No.     What I knew at the end was -- and it
17       was a bipartisan map, because they brought in the
18       congressional -- or the legislative black caucus and
19       made a deal with them and changed some lines around
20       the state.       And it became ultimately a bipartisan map
21       as a result of that and got, you know, a super
22       majority, and it was a bipartisan super majority.
23       Q.              And that understanding is based on the
24       public record?
25       A.              That's correct, and what was written at

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 85 of 136 PAGEID #:
                                      18636
                                        CONFIDENTIAL


                                                                                   Page 85
 1                                   STEVEN STIVERS
 2       the time.       But it's a fact that it was a bipartisan
 3       map.
 4              (Exhibit 19 was marked for identification.)
 5       Q.              So this is Exhibit 19.                        It's Stivers 4406
 6       for the record.           We're going to take two things out
 7       of chron order.           And I don't think anything else is
 8       going to be in chronological order.                             So I think this
 9       is actually the break where we're no longer going in
10       chronological order.
11       A.              Okay.       No problem.
12       Q.              This is a similar email chain that we saw
13       earlier, but the top email is a different email, one
14       that we haven't seen in the past.                             And it's from
15       Mary Beth to Adam and yourself.                         Do you see that?
16       A.              I do.
17       Q.              And that is from September 11, 2011; do
18       you see that?
19       A.              Yes.
20       Q.              Okay.       Can you read that email from
21       Mary Beth?
22       A.              It says:          Adam, Whatman would not let that
23       happen, and Hobson does not have that kind of sway as
24       a former member.
25       Q.              And the email below is an email about

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 86 of 136 PAGEID #:
                                      18637
                                        CONFIDENTIAL


                                                                             Page 86
 1                                   STEVEN STIVERS
 2       having Clark County in your district, is that
 3       correct?
 4       A.              The same email we referred to before, and
 5       it's just a different top of the chain.                       It's the
 6       same email as in Exhibit -- Well, mostly Exhibit 11
 7       it appears is actually a direct -- I'm looking --
 8       it's a direct response to the email in Exhibit 11.
 9       Q.              Okay.
10       A.              Before --
11       Q.              Exhibit 12?
12       A.              -- Exhibit 12.
13       Q.              So looking at this email, Exhibit 19, do
14       you understand Whatman to be Tom Whatman?
15       A.              Yes.
16       Q.              Do you have any understanding of why there
17       would be a discussion about Tom Whatman letting or
18       not letting something happen?
19       A.              I don't know.              That would be speculation
20       on my part.        I don't believe -- I'm not -- yeah, I
21       am.    This is from Mary Beth to Adam and I, but mostly
22       a response to Adam.               And it's Mary Beth's opinion, so
23       I can't speak to her state of mind or what she
24       thought there or why she thought somebody could or
25       couldn't do something.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 87 of 136 PAGEID #:
                                      18638
                                        CONFIDENTIAL


                                                                                   Page 87
 1                                    STEVEN STIVERS
 2             (Exhibit 20 was marked for identification.)
 3       Q.              I've just handed you Exhibit 20 for the
 4       record.      It's Stivers 3283.                   And it's an email from
 5       Adam Kuhn to yourself and Courtney Whetstone and
 6       appears your wife's email?
 7       A.              Correct.
 8       Q.              And the subject is Re: redistricting?
 9       A.              Yes.
10       Q.              Can you read that email for me?
11       A.              (Reading) Yes, ma'am.                         Well, the
12       background was this whole Clark County came from
13       Hobson.      He floated it with Mary Beth who called me
14       after their conversation and thought Clark for
15       Fairfield was a fair trade.                       I told her it was a
16       terrible idea.           It was.          And I know Steve told her
17       the same, and we killed the idea from this end.                              And
18       I think Hobson went the Weidner route.
19       Q.              And then there is one more line?
20       A.              Well, he can run against Jim Jordan now.
21       Smiley face.
22       Q.              So in this email Adam is responding to an
23       email from your wife, is that correct?
24       A.              That is correct.
25       Q.              And it's about this question of Clark

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 88 of 136 PAGEID #:
                                      18639
                                        CONFIDENTIAL


                                                                             Page 88
 1                                   STEVEN STIVERS
 2       County being a part of your district, is that
 3       correct?
 4       A.              That's correct.
 5       Q.              And Adam is relaying that he believed the
 6       idea came from Hobson, but do you understand that to
 7       be David Hobson who we've discussed?
 8       A.              Yes, yes.
 9       Q.              And that there was a conversation between
10       David Hobson and Mary Beth that we've discussed?
11       A.              Yes.
12       Q.              Okay.       And Adam is saying that he told
13       Mary Beth he thought it was a bad idea, and that
14       Steve told her the same.                   Is that a references to
15       yourself?
16       A.              I believe that is a reference to me, and I
17       don't believe that is an accurate statement, but it
18       is a reference to me.
19       Q.              Okay.       Did you respond to this email
20       correcting Adam?
21       A.              I don't know if I did or did not.                  But the
22       way I remember it is that, you know, we didn't get
23       actively involved in the Clark County thing.                       I know
24       I didn't get actively involved in the Clark County
25       thing.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 89 of 136 PAGEID #:
                                      18640
                                        CONFIDENTIAL


                                                                              Page 89
 1                                   STEVEN STIVERS
 2                       I mean, you saw the emails from me on
 3       Clark County earlier.                And I think that's what he's
 4       referring to, but I believe he's misinterpreting what
 5       I'm saying.        And we're talking about December 13th,
 6       so this is already -- it's already a fait accompli
 7       that lines have been drawn in context.                        So it wasn't
 8       something that I felt that we needed to go back and
 9       relive more drama between my staff, probably which is
10       why I didn't respond.
11             (Exhibit 21 was marked for identification.)
12       Q.              I've just handed you what I have had
13       marked as Exhibit 21.                For the record, this is a
14       article from the Columbus Dispatch, and it's from
15       September 21st, 2011.                It's by a person named
16       Jim Siegel.        And the title of the article is His Car
17       Can Handle the Miles of a Redrawn District, says
18       Stivers?
19       A.              Yes.
20       Q.              Okay.       Do you recall being interviewed by
21       anyone at the Columbus Dispatch around this time?
22       A.              This article is refreshing my memory, but
23       I didn't recall it until you put this in front of me.
24       Q.              Okay.       Now, that you see this article, do
25       you recall having been interviewed?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 90 of 136 PAGEID #:
                                      18641
                                        CONFIDENTIAL


                                                                              Page 90
 1                                   STEVEN STIVERS
 2       A.              I recall it, yes.
 3       Q.              Okay.       You can look at the article to get
 4       the context, but I'm just going to point you to some
 5       specific statements.
 6       A.              Okay.
 7       Q.              One, two, three, four, five down, there is
 8       a quote from you saying I would.
 9       A.              Yes.
10       Q.              Can you read that?
11       A.              (Reading) I would Love to represent a more
12       compact district, but, frankly, my car works pretty
13       well so I'm not scared to get in it and drive,
14       Stivers said.
15       Q.              Do you have any reason to doubt that you
16       were properly quoted here?
17       A.              I have no reason to doubt I was properly
18       quoted.
19       Q.              Okay.       And then can you go on.           This
20       appears to be a continuation of the quote.
21       A.              (Reading) Even though a lot has been
22       written about how weirdly shaped the district is, it
23       would be a very extraordinary circumstance if you
24       were going from Richwood in northern Union County to
25       Athens.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 91 of 136 PAGEID #:
                                      18642
                                        CONFIDENTIAL


                                                                                Page 91
 1                                   STEVEN STIVERS
 2       Q.              Do you have any reason to doubt that
 3       this -- do you have any reason to believe this quote
 4       is inaccurate?
 5       A.              I have no reason to believe it's
 6       inaccurate.
 7       Q.              Okay.
 8       A.              And the only context I would add is
 9       somebody has to represent everybody.                          The state of
10       Ohio is a fixed size state, and so if my district
11       gets more compact, somebody else's gets bigger, and
12       still somebody is going to end up driving in their
13       car.     It's just a fact of life.                      And would I like to
14       be the guy who didn't drive at that time, apparently,
15       yeah.     But it doesn't change the size and shape of
16       the State of Ohio, and somebody has to drive to
17       represent those small less populous counties that are
18       further away.
19                       So, you know, selfishly would I have liked
20       to have a more competitive district, yes, but,
21       somebody has to represent those folks, and I'm happy
22       to do it.
23              (Exhibit 22 was marked for identification.)
24       Q.              So my apologies for poor quality.                     This
25       was a color map printed in black and white, which

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 92 of 136 PAGEID #:
                                      18643
                                        CONFIDENTIAL


                                                                                  Page 92
 1                                   STEVEN STIVERS
 2       makes something that was hard to read already --
 3       A.              I could see it.
 4       Q.              -- harder to read.                   But it's merely a
 5       demonstrative.          And this is the map of Ohio's
 6       Congressional Districts from 2002 to 2012.                            I just
 7       want to -- I think you said it before --
 8       A.              It's not correct.
 9       Q.              Okay.       In what way?
10       A.              This is the wrong map.
11       Q.              What counties did you have in the 2002 to
12       2012 district?
13       A.              Oh, maybe -- oh, it is.                       It is right.
14       Union, Madison and Franklin, got it.
15       Q.              Yes.
16       A.              I thought it had Clark in mine, and I
17       never had Clark County.                  You're right.
18       Q.              It's the poor quality.
19       A.              You're right, it's the poor quality.                         that
20       is indeed the map that I was elected to in -- under
21       in 2010, yes.
22       Q.              And that's the only thing I wanted to
23       establish on the record was what your prior district
24       included.
25       A.              That's it, Union, Madison, and the western

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 93 of 136 PAGEID #:
                                      18644
                                        CONFIDENTIAL


                                                                             Page 93
 1                                   STEVEN STIVERS
 2       half of Franklin, excluding Dublin.
 3             (Exhibit 23 was marked for identification.)
 4                       THE WITNESS:             We get color now.
 5       Q.              Yes.
 6       A.              You sprung for color.
 7       Q.              This is what gets to happen when you print
 8       them at your office versus printing at the hotel.
 9                       So I've handed to you a demonstrative that
10       we have created of the current Ohio map, and it has
11       your district --
12       A.              Indeed.
13       Q.              -- and an arrow pointing to where you
14       live --
15       A.              That is correct.
16       Q.              -- in Franklin County in the 15th?
17       A.              Yes.
18       Q.              Okay.       So we're just going to use this
19       kind of as a reference point for the set of questions
20       about your current district.
21       A.              Okay.       No problem.
22       Q.              Now, you currently live in Upper
23       Arlington, is that right?
24       A.              I do.       We moved to Upper Arlington in
25       2011.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 94 of 136 PAGEID #:
                                      18645
                                        CONFIDENTIAL


                                                                                   Page 94
 1                                   STEVEN STIVERS
 2       Q.              And that's in Franklin County?
 3       A.              It is.
 4       Q.              And how often generally do you get home to
 5       Ohio?
 6       A.              Every weekend.                 So I'm here as soon as our
 7       last vote happens.              I hop on a plane and I'm here.
 8       And I'm here with my constituents and doing meetings
 9       and seeing people until I take off.                             Like today, I'm
10       leaving today on the 2 55 flight.                             Then I'll be back
11       as soon as we're done with last votes.
12       Q.              What's the largest population centers in
13       your current district?
14       A.              Franklin County is the largest county.
15       Fairfield county is the second largest.                             Franklin
16       County has -- let me see if I can remember -- about
17       180,000 or 200,000 people.                      And Fairfield County has
18       175,000 people.           The rest of the counties are about
19       50,000 or 60,000.             Athens is 60,000.                  Pickaway is
20       50,000.      Clinton is 50,000.                  Madison is 50,000.
21       Perry is 40,000.            Morgan is about 10,000.                   Vinton is
22       about 10,000.         Hocking, I think, is about 30,000.
23       Try those and add them up.                      2,000 people in Fayette
24       County.      What did I miss?                  I don't know my exact
25       number.      Maybe about 10,000 thousand people in Ross

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 95 of 136 PAGEID #:
                                      18646
                                        CONFIDENTIAL


                                                                             Page 95
 1                                    STEVEN STIVERS
 2       County.      Those are close.                  So that's my recollection
 3       at this point of about how many people live in each
 4       county.      And they are close.                    They are probably
 5       rounding.
 6       Q.              Okay.
 7       A.              Might be a little heavier in Franklin.
 8       Q.              I'm sorry, how many people did you say
 9       were in Hocking?
10       A.              I think it's about 40,000 in Hocking,
11       30,000 or 40,000.
12       Q.              Okay.        And I'm not going to hold you to
13       these numbers exactly correct.
14       A.              But it gives you context.
15                       MR. TUCKER:              Off the record for one
16       second.
17                       THE WITNESS:              I could use a rest room
18       break.
19                       MS. THOMAS:              We can stop now.       Let's take
20       a break now.
21                       THE WITNESS:              Can we do a quick break?
22                       MS. THOMAS:              Let's take a ten minute
23       break.
24                                    (Recess taken.)
25       Q.              So we're back on the record discussing 23

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 96 of 136 PAGEID #:
                                      18647
                                        CONFIDENTIAL


                                                                                   Page 96
 1                                   STEVEN STIVERS
 2       generally, but it's really about your current
 3       district.
 4       A.              Yes.
 5       Q.              So I don't believe I asked you this
 6       question.
 7       A.              I checked, by the way.                        Hocking County,
 8       has 30,000 people.              29,860, so we'll call it 30,000.
 9       I was close.
10       Q.              So your district has eight whole counties,
11       is that correct?
12       A.              And four partial counties.
13       Q.              And four partial counties, that was my
14       next question.
15       A.              Sorry.        I'm going to wait on your
16       questions, try not to jump the gun.
17       Q.              Where are your offices in Ohio?
18       A.              I have an office in Clinton County, down
19       at the bottom left, in Wilmington.                             I have an office
20       in Hilliard, in Franklin County; and I have an office
21       in Fairfield County in Lancaster.                             But we also do
22       mobile offices in every county about once a year.
23                       And we travel to -- I get to every county
24       frequently.        And my staff gets to every county even
25       more frequently than I do.                     There's somebody in every

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 97 of 136 PAGEID #:
                                      18648
                                        CONFIDENTIAL


                                                                               Page 97
 1                                   STEVEN STIVERS
 2       county from my staff every week.
 3       Q.              You said there's someone from your staff
 4       in every county once a week.                       And how often are you
 5       in every county?
 6       A.              A little less than once a month, but, you
 7       know, in that range.                I've probably have only been to
 8       Athens County the furthest county in my district
 9       about seven times this year, so it's not fair to say
10       once a month.         But that is the furthest away and just
11       the hardest to get to sometimes.
12       Q.              You said you do mobile offices once a
13       year, is that correct?
14       A.              It's based on need or what we're seeing in
15       the mail flow or the constituent case flow.                         Some
16       we'll do more often, some less often.                         But usually
17       that's the counties that don't have a physical
18       office.
19                       So we don't do that in Franklin, Fairfield
20       or Clinton Counties, because they have a standing
21       structure that's there everyday, 365 days a year,
22       that is an office that is staffed everyday that
23       people can come in to.
24       Q.              Okay.
25       A.              So I want to be clear what that is.                    It's

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 98 of 136 PAGEID #:
                                      18649
                                        CONFIDENTIAL


                                                                                  Page 98
 1                                   STEVEN STIVERS
 2       not in all 12.          It's in the ones that don't have a
 3       physical office.
 4       Q.              And so it's in nine of the --
 5       A.              Is that the right math?                       Yes, that is
 6       correct.
 7       Q.              You have 12 counties.                     I'm not great at
 8       math.
 9       A.              I did not know there was going to be math
10       involved.
11       Q.              I could do 12 minus three.
12                       How did you decide where to place your
13       offices, your permanent offices?
14       A.              So when I inherited parts of my district,
15       Steve Austria had an office in Lancaster, and we took
16       that office.        And Mike Turner had an office in
17       Wilmington that he ran part-time, that we run
18       full-time, that we took over.                        So it was mostly the
19       fact that there were existing offices there.                            There
20       were people that were used to having offices there.
21       And when you shut those down, it becomes traumatic
22       for those communities.                 So that's how we made the
23       decision.
24       Q.              And is there an office that you consider
25       your main office?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 99 of 136 PAGEID #:
                                      18650
                                        CONFIDENTIAL


                                                                              Page 99
 1                                   STEVEN STIVERS
 2       A.              We still consider Hilliard our main
 3       office, but the staffing, we have three people in
 4       Hilliard, we have three people in Lancaster, and one
 5       person in Wilmington.                So we have seven district
 6       staffers.       So sometimes somebody will go down and
 7       help out Sherry Stuckart in Wilmington, because she
 8       is only one person.               But she has Wilmington College
 9       there.     So we frequently have college interns there
10       as well.      And we're in the municipal building.
11                       The city has been kind enough to let us be
12       in there space so that we have a dedicated office
13       inside city hall.             That way there is security, there
14       is cameras, there is deputies and all that so Sherry
15       is not there alone.
16       Q.              Okay.       And are all of the offices open
17       five days a week for normal business hours?
18       A.              All of them are full-time offices open
19       five days a week.
20       Q.              Okay.       How much time do you spend in each
21       of your main offices -- each of your permanent
22       offices?
23       A.              I'll take meetings in all of my permanent
24       offices.      And I travel to the counties.                    So, like I
25       said, I'm out in the counties.                        So I don't just sit

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 100 of 136 PAGEID #:
                                       18651
                                        CONFIDENTIAL


                                                                              Page 100
 1                                   STEVEN STIVERS
 2       in my office and wait for people to come to me.
 3                       The only time I'm in one of those three
 4       offices is when I have a meeting scheduled.                         So when
 5       I don't have a meeting scheduled, I'm traveling,
 6       doing tours, doing meetings in lunches with
 7       constituents and officials, and doing events in all
 8       the counties, too.              So even when we're not in an
 9       office, that I'm still out and around in the 12
10       counties.
11       Q.              Okay.       And do you drive to all these
12       different counties?
13       A.              I do.       It's just roads.
14                       MS. THOMAS:            I'm going to enter four
15       exhibits at one time.
16            (Exhibits 24-27 were marked for identification.)
17       Q.              So I've just had marked four exhibits, and
18       they are very similar.                 And I'll stipulate to you
19       that your district stays the same in all of them,
20       which is why we're talking about them at once.
21       A.              Okay.       Got it.
22       Q.              But other districts change around them.
23       A.              Okay.
24       Q.              So 24 is the first proposed remedial map
25       by the plaintiffs in this case.                         25 is an errata map.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 101 of 136 PAGEID #:
                                       18652
                                        CONFIDENTIAL


                                                                            Page 101
 1                                   STEVEN STIVERS
 2       A.              What is an errata map?
 3       Q.              That makes changes to other districts, but
 4       not your district.
 5       A.              Got it.
 6       Q.              And 26 is a hypothetical plan that was
 7       included in one of plaintiffs' expert reports.
 8       Again, the district that you have in this first
 9       hypothetical is the same as the other version.                        And
10       then 27 is another hypothetical map that was entered
11       by plaintiffs' expert.
12       A.              Okay.
13       Q.              I've entered all of them for completeness.
14       But I think for the purposes of the question, since
15       your district stays the same, it's probably easiest
16       to look at 25.          It's the easiest one to see where you
17       would be situated with Congresswoman Beatty.
18       A.              Right.
19                       MS. THOMAS:            Whose district also looks the
20       same in all the maps, however, it does change
21       district numbers because of some of the other
22       districts changing.
23                       MR. TUCKER:            I'll put an objection on the
24       record to lack of foundation for Exhibits 24 to 27.
25                       MS. THOMAS:            And I will will assert that

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 102 of 136 PAGEID #:
                                       18653
                                        CONFIDENTIAL


                                                                            Page 102
 1                                   STEVEN STIVERS
 2       all of these exhibits have been shared with your
 3       counsel as part of expert reports.
 4       Q.              So 25, again, this is a proposed remedial
 5       map.     And I'm talking about the district that you
 6       would represent here.                It has you in Franklin County.
 7       A.              Is this drawn under the 2011 population
 8       numbers or the current population numbers?                      It looks
 9       like it's drawn under the 2011 population numbers,
10       which seems to violate one man, one vote, because
11       today the districts have changed seven years' worth
12       of population.
13       Q.              This is not drawn under the 2011
14       population.        This is drawn under the -- the current
15       population number.
16       A.              It is, okay.
17                       MS. THOMAS:            Yes, it is.
18                       MR. TUCKER:            Again, objection to
19       foundation.        Go ahead.
20       Q.              Okay.       And so this is drawn under the
21       current population numbers, and really the only
22       difference between this map and the other map is some
23       of the maps match incumbents in different ways.                        But
24       your matching of incumbency hasn't changed, which is
25       why your district doesn't change.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 103 of 136 PAGEID #:
                                       18654
                                        CONFIDENTIAL


                                                                                 Page 103
 1                                   STEVEN STIVERS
 2       A.              Yep.
 3       Q.              In this proposed map, you would get the
 4       upper part of Franklin County, Delaware County and
 5       parts of Licking County?
 6       A.              I do see that, yes.
 7       Q.              You currently represent parts of Franklin
 8       County, this would give you different parts, is that
 9       correct?
10       A.              That's correct.
11       Q.              Have you represented parts of this county
12       in the past?
13       A.              Only parts of it.                  You have changed about
14       90 percent of my district, because you took Upper
15       Arlington, Hilliard, and the west side that I
16       currently represent, and put it with Delaware,
17       Licking, Westerville, New Albany, Worthington, and
18       Dublin, that I do not represent in Franklin County,
19       and all of Delaware and most of Licking that I do not
20       represent.
21                       MR. TUCKER:            I guess, can I take a pause,
22       I'm sorry.        Maybe I misunderstood.                      Is the red dot
23       where he lives supposed to be in the pink area of the
24       12th District, or the yellow area in the 3rd
25       District.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 104 of 136 PAGEID #:
                                       18655
                                        CONFIDENTIAL


                                                                              Page 104
 1                                   STEVEN STIVERS
 2                       MS. THOMAS:            The pink area in the 12th
 3       District.       The blue dot is in the yellow area which
 4       is Beatty.
 5                       MR. TUCKER:            Okay.         Thank you.
 6       Q.              And the relationship, like I said, between
 7       you two stays the same in all of these maps.                         It's
 8       really things changing around you.
 9       A.              Okay.
10       Q.              And my question to you is:                    As you sit
11       here today can you think of any reasons why you
12       couldn't represent Delaware County?
13       A.              I see no reason why I couldn't represent
14       any of these.         The only thing I would say is that
15       something like this imposed by judges would violate
16       the constitutional way we create districts and would
17       also disenfranchise voters who have a vested interest
18       in me having been their congressman, and thinking I
19       have a chance to be their congressman for the next
20       four years, and the relationship that I have built up
21       with those constituents, which is normally a ten-year
22       relationship.
23                       So, you know, I can represent anybody.
24       The people in Delaware County or Licking County are
25       great folks.         I just think it would impair some

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 105 of 136 PAGEID #:
                                       18656
                                        CONFIDENTIAL


                                                                            Page 105
 1                                   STEVEN STIVERS
 2       voters who have built the relationship with me as
 3       their congressman.
 4                       While not 100 percent of my voters voted
 5       for me.      59 percent of the voters did, and they want
 6       me to be their congressman.                      And I think they would
 7       be harmed by that.              Interesting districts, though.
 8                       MR. TUCKER:            There's no question pending.
 9                       THE WITNESS:             So the plaintiffs drew those
10       maps?
11                       MS. THOMAS:            Yes.
12            (Exhibits 28-30 were marked for identification.)
13       Q.              I've just had marked for the record
14       Exhibit 28, 29 and 30.
15       A.              Yes.
16       Q.              And I'll state what they each are.                  28 is
17       the motion of Republican Congressional Delegation,
18       Ohio Voters and Republican Party Organizations to
19       intervene.        29 is the memorandum in support of that
20       motion.      And 30 is a reply brief further in support
21       of the motion to intervene.                      So I think you can put
22       28 for now to the side, and we'll start with 29.
23       A.              Okay.
24       Q.              Which is the memorandum in support of the
25       motion to intervene.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 106 of 136 PAGEID #:
                                       18657
                                        CONFIDENTIAL


                                                                            Page 106
 1                                   STEVEN STIVERS
 2       A.              Okay.
 3       Q.              Have you seen this document before?
 4       A.              I have been briefed on this document.
 5       I've not read the thing word for word.
 6       Q.              Do you understand that your attorneys
 7       filed this document on your behalf?
 8       A.              I do, and I asked them to.
 9       Q.              Okay.       And you understand that in this
10       document your attorneys make statements on your
11       behalf?
12       A.              Yes, I do.
13       Q.              Okay.       If you turn to Page 3.
14       A.              Yep.
15       Q.              I'm in the section titled The Proposed
16       Intervenors.         Do you see that?
17       A.              On Page 3?           Oh, yes, I see it, yep.
18       Q.              Okay.       And the first sentence -- well,
19       actually, could you read that first sentence for me.
20       A.              (Reading) The intervenor applicants
21       represent a diverse coalition of registered voters,
22       county political parties, and congressional
23       representatives, all whose interests will be directly
24       impacted by the relief plaintiffs are pursuing in
25       this action.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 107 of 136 PAGEID #:
                                       18658
                                        CONFIDENTIAL


                                                                            Page 107
 1                                   STEVEN STIVERS
 2       Q.              Okay.       Do you understand that according to
 3       this definition that you just read, you were an
 4       intervenor applicant?
 5       A.              I believe, yes, I've asked to be, and I am
 6       an intervenor applicant.
 7       Q.              Okay.       We're just kind of getting
 8       terminology set before I ask questions.
 9                       Then the next section refers to Member
10       Intervenor applicants.
11       A.              Yes, I've read it, the whole paragraph.
12       Q.              Okay.       It lists the incumbent
13       representatives of Ohio and lists a number of
14       districts including your district?
15       A.              That is correct.
16       Q.              Do you understand that you're, in addition
17       to being an intervenor applicant, you're a member
18       intervenor applicant?
19       A.              I do.
20       Q.              And then if you turn to Page 4 --
21       A.              Yes.
22       Q.              -- you're specifically named --
23       A.              Bottom of the first paragraph.
24       Q.              -- at the bottom of the first paragraph
25       discussing the member applicants, do you see that?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 108 of 136 PAGEID #:
                                       18659
                                        CONFIDENTIAL


                                                                            Page 108
 1                                    STEVEN STIVERS
 2       A.               I do.
 3       Q.               Okay.       If you could go back to Page 3,
 4       please.
 5       A.               Yes.
 6       Q.               I am in the second paragraph in the
 7       section of Proposed Intervenors.
 8       A.               Yes.
 9       Q.               Can you read the second sentence, They
10       are?
11       A.               (Reading) They are all members of the
12       republican party, all registered voters in the
13       district, and all intend to run for election as
14       representative of those districts in 2018 and 2020.
15       Q.               Is this statement true?
16       A.               It is.        I ran and won in 2018, and I'm
17       already working for 2020.
18       Q.               Okay.       And I just want to be clear when I
19       ask you questions about statements being true, I'm
20       only asking as they pertain to you and am not asking
21       you to speak on any of the other intervenors.
22       A.               Thank you.            I can't speak for anybody
23       else.
24                        MR. TUCKER:             I was just going to ask you
25       the same thing.            Thank you for clarifying.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 109 of 136 PAGEID #:
                                       18660
                                        CONFIDENTIAL


                                                                            Page 109
 1                                   STEVEN STIVERS
 2       Q.              If you could turn to Page 9.
 3       A.              Yes.
 4       Q.              I'm at the bottom of that page.                 There is
 5       a sentence that begins As Numerous Courts?
 6       A.              Yes.
 7       Q.              And there is a legal sentence here, but
 8       there are underlying facts to that sentence.                       So I
 9       want to ask you about those underlying facts.
10       A.              Okay.
11       Q.              Can you read the sentence with the caveat
12       that I'm not going to ask you anything about the
13       legality of what is said in here?
14       A.              Great, because I'm not a lawyer.
15       Q.              Great.
16       A.              (Reading) As numerous courts have
17       recognized, elected members from a challenged
18       district may intervene as a matter of right under
19       Rule 24 due to, inter alia, there "personal interest"
20       in their office, their interests in the timing and
21       form of relief, and their continued incumbency.
22       Q.              And the only amendment I would make is I
23       think it says their continued --
24       A.              Did I say -- okay, sorry.
25       Q.              That's fine.             So I think earlier you

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 110 of 136 PAGEID #:
                                       18661
                                        CONFIDENTIAL


                                                                                Page 110
 1                                   STEVEN STIVERS
 2       mentioned your interest in this case.                         Do you
 3       consider yourself to have a personal interest in your
 4       district?
 5       A.              I am personally vested in the people I
 6       represent.        I work hard everyday to provide
 7       constituent service, to correspond and communicate
 8       with my constituents.                I've done 24 telephone town
 9       hall meetings over these last two years, about one a
10       month.      And I go to my district every week and meet
11       with people.         And they are my constituents, and I
12       consider myself a servant leader, and I want to
13       continue to serve them.
14                       And if somebody is going to break the
15       social contract that we all live under that says
16       these are ten-year districts, I feel like I have a
17       personal interest in that, because I want to
18       represent the people that I've been representing.
19       And, you know, obviously, they get a chance every two
20       years to vote me in or vote me out, but I enjoy
21       representing them, and I believe I have a personal
22       interest in this case because I want to continue to
23       represent them.
24       Q.              Do you consider yourself to have a
25       personal interest in your continued incumbency?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 111 of 136 PAGEID #:
                                       18662
                                        CONFIDENTIAL


                                                                            Page 111
 1                                   STEVEN STIVERS
 2       A.              Yes.
 3       Q.              Is that an interest that you considered
 4       yourself to have in 2011?
 5       A.              I believe so, yes.
 6       Q.              The difference was in 2011, there was a
 7       constitutional requirement to change the districts.
 8       Q.              If you could turn to Page 11, please.
 9       A.              Okay.
10       Q.              I am in the full first sentence, if you
11       could read that, beginning with in addition.
12       A.              (Reading) In addition to those traditional
13       reasons to prevent congressional intervention in
14       redistricting cases, the member intervenor applicants
15       have invested considerable time and money building
16       coalitions of supporters in their districts, learning
17       their districts, serving the needs of their
18       constituents, raising and spending money on
19       electioneering activities, among other activities.
20       Q.              Do you agree that you've invested
21       considerable time and money building coalitions of
22       supporters in your district?
23       A.              I do.
24       Q.              Can you describe some of those activities?
25       A.              I have over the last seven years, eight

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 112 of 136 PAGEID #:
                                       18663
                                        CONFIDENTIAL


                                                                            Page 112
 1                                   STEVEN STIVERS
 2       years -- let me think here -- I spent about
 3       $11 million electioneering.                      I've worked to -- you
 4       know, worked on coalitions of faith-based folks.
 5       I've worked on coalitions of folks that are veterans
 6       and military.         I've worked on and with coalitions of
 7       folks that care about bipartisanship and getting
 8       things done.         I've worked on civility with Joyce
 9       Beatty, but built a coalition of people that care
10       deeply about that in my district.
11                       I've worked with folks on various issues
12       that are important to this district, like, Buckeye
13       Lake; like getting a grocery store in Vinton County
14       that for four years had no grocery store in the whole
15       county; like getting the water situation at Caesar's
16       Lake in Clinton County worked out; like getting the
17       Wayne National Forest down in Hocking and Athens
18       County and Perry County to be more friendly to
19       recreation.
20                       All those issues are important to me.
21       I've worked on them, and they are important to the
22       people.      And if this district gets broken up, we'll
23       lose momentum on making things happen for those
24       folks.
25                       It's not like the new representative might

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 113 of 136 PAGEID #:
                                       18664
                                        CONFIDENTIAL


                                                                              Page 113
 1                                   STEVEN STIVERS
 2       not take up those causes to help people, but people
 3       are counting on me to help solve those problems large
 4       and small for them.               And I take it very seriously and
 5       have a vested interest in doing that and continuing
 6       to do that.        And if there is no requirement that
 7       there is a new district, that's the difference
 8       between now and 2011 or 2022 or '21.
 9       Q.              You've mentioned you've been involved in
10       bipartisan activities.                 Can you describe some of
11       those?
12       A.              Whether it's going to forums -- I don't go
13       to every one, but I go to the ones I can.                      And
14       scheduling is very hard.                   We have a big district with
15       12 counties.         Whether it's going to -- you know, just
16       meetings with democrat and republican elected
17       officials in every county, which I do elected
18       official lunches in every county as frequently as I
19       can.     So we get together and talk about what matters
20       to them.
21                       And we do issues like the opioid crisis,
22       which I've had -- the last eight years I've had a
23       round table every year on that and pursued
24       legislative action, which was bipartisan based on
25       that.     Almost every issue I've worked on, every

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 114 of 136 PAGEID #:
                                       18665
                                        CONFIDENTIAL


                                                                               Page 114
 1                                   STEVEN STIVERS
 2       bill -- I've passed five bills in the last two years,
 3       every single one has been bipartisan.
 4                       So almost every issue I've worked on, if
 5       it wasn't bipartisan, I worked to make it bipartisan
 6       so it can be, because that's important to me, and I
 7       think it's important to my constituents.
 8                       And I think I'm ranked the 37th most
 9       bipartisan member of congress by the Lugar Institute,
10       named after Senator Lugar from Indiana.
11       Q.              Have you ever been -- do you know -- have
12       you ever been invited to a League of Women Voters
13       Forum?
14       A.              I have.
15       Q.              Have you ever attended a League --
16       A.              Sometimes I do, sometimes I don't, it
17       depends on the schedule.
18       Q.              When was the last one that you attended?
19       A.              I don't know off the top of my head.                     I
20       can get back to you on that.
21       Q.              Do you know which was the last one you
22       were invited to?
23       A.              I don't know that either.                     But we did two
24       bipartisan debates in my district in the last
25       election.       They were not hosted by the League of

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 115 of 136 PAGEID #:
                                       18666
                                        CONFIDENTIAL


                                                                              Page 115
 1                                   STEVEN STIVERS
 2       Women Voters.         They were hosted -- one in Athens
 3       County, the far reach in my district that I said is
 4       sometimes hard to get to.                      We did a debate there on
 5       purpose, because it's harder to get there with my
 6       opponent, by democratic opponent, hosted by Ohio
 7       University.        That was a bipartisan event.
 8                       And we did one hosted in Columbus by the
 9       Columbus Metropolitan Club.                      Again, not the League of
10       Women Voters, but a bipartisan group.                         And it was
11       both my opponent and I at those, and we did two
12       debates in the 2018 cycle.
13       Q.              Do you know if you were invited to a
14       League of Women Voters in 2018?
15       A.              I don't know off the top of my head.
16       Q.              Did you attend a League of Women Voters in
17       2018?
18       A.              I don't know off the top of my head.                       I've
19       attended a lot of events.
20                       MR. TUCKER:            You have to try to let her
21       finish her question for our court reporter's sake.
22                       THE WITNESS:             Okay, sorry.
23       Q.              You mentioned that you spent $11 million
24       electioneering.           Can you describe some of your
25       electioneering activities?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 116 of 136 PAGEID #:
                                       18667
                                        CONFIDENTIAL


                                                                                  Page 116
 1                                   STEVEN STIVERS
 2       A.              We do a lot of things.                        We do rallies.   We
 3       do paid advertising in newspapers, in on-line
 4       advertising, digital advertising, and radio and TV.
 5       And we pay for door-to-door literature.                             We hire
 6       canvassers and have volunteers.                         And I go door to
 7       door.     I've gone door to door every -- you know, not
 8       every time somebody has gone door to door, but almost
 9       every time.
10                       Like I'm going door to door for my
11       campaign -- I did it in 2018, probably 20 different
12       times door to door.               2016, probably 20 or 30
13       different times.            And almost every cycle, you know,
14       I'll go door to door frequently in the summer and
15       fall like multiple days a week.                         And, of course, that
16       figure was cumulative over 2012 to 2018.                             I just want
17       to be clear.
18       Q.              Fair enough.             If you could read the
19       sentence in that same paragraph, but it begins with
20       in addition.         I'm on Page 11.
21       A.              Of which one?
22       Q.              We're in Exhibit 29.
23       A.              29, Page 11.             Sorry.         Which paragraph?
24       Q.              I'm in the first paragraph.                        I guess it's
25       the last sentence in that first paragraph.                             It begins

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 117 of 136 PAGEID #:
                                       18668
                                        CONFIDENTIAL


                                                                            Page 117
 1                                   STEVEN STIVERS
 2       with in addition.
 3       A.              Every sentence begins with in addition.
 4       Q.              In addition, there is a possibility
 5       that...
 6       A.              (Reading) In addition, there is a
 7       possibility that, if a remedial plan is ordered in
 8       this case, the remedial plan could pair two or more
 9       of the members -- member intervenor applicants in the
10       same district, which would impede their ability to
11       run for their seats.
12       Q.              Okay.       Do you agree with that statement?
13       A.              I believe that it is a big imposition if
14       you end up having an incumbent on an incumbent race.
15       Q.              Did you hold that opinion in 2011?
16       A.              I did.        The difference was it was required
17       by every ten years decennial -- is that how you say
18       that -- census and reapportionment and redistricting
19       that is required.             The difference is it doesn't need
20       to happen now.
21       Q.              Okay.       You can put 29 to the side and
22       we're going to go to 30.
23       A.              Um-hum.
24       Q.              If you could go to Page 7 of 30.
25       A.              Okay.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 118 of 136 PAGEID #:
                                       18669
                                        CONFIDENTIAL


                                                                                 Page 118
 1                                   STEVEN STIVERS
 2       Q.              Could you read the first two full
 3       sentences on Page 7.
 4       A.              First two full sentences starting with
 5       these fund raising or doing?
 6       Q.              Yes.
 7       A.              (Reading) Doing their job well requires
 8       unrelenting fundraising efforts that begin the day
 9       they are elected to office and continuing until they
10       step down or are voted out.                      These fundraising
11       efforts would be wasted if district lines were
12       changed and a member was paired with another
13       incumbent or moved from a favorable to an unfavorable
14       district.
15       Q.              Do you agree with the first sentence that
16       you read?
17       A.              I mean, I raised money.                       I don't know
18       about unrelenting fundraising.                        I raise money -- I'm
19       always working on it.                Unrelenting makes it sound
20       like that's all I do.                It's a small part of what I
21       do, but an important part of what I do, and I work
22       hard at it.
23                       I don't know if I like the word
24       unrelenting.         But, generally, it's true, I just don't
25       like the connotation of unrelenting.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 119 of 136 PAGEID #:
                                       18670
                                        CONFIDENTIAL


                                                                            Page 119
 1                                   STEVEN STIVERS
 2       Q.              And the next sentence that you read, do
 3       you agree with that sentence?
 4       A.              I think that that is true, yes.
 5       Q.              Sorry.        I have one more thing I want to
 6       ask you about 30.
 7       A.              Okay.
 8       Q.              All right.           I'm on Page 10.
 9       A.              Page 10, okay.
10       Q.              I'm in the second full paragraph.
11       A.              Second full paragraph.
12       Q.              And if you could read the second sentence
13       in that second full paragraph.
14       A.              Is that the one that starts but
15       plaintiffs?
16       Q.              Yes.
17       A.              (Reading) But plaintiffs ignore the
18       reality that redistricting is a zero-sum game.
19       Q.              Do you agree that redistricting is
20       zero-sum game?
21                       MR. TUCKER:            Objection.
22       A.              I don't know -- it causes some
23       speculation.         I mean, you can't create new seats if
24       that's what it means.                I'm not sure I understand what
25       a zero-sum game means.                 If you want to rephrase it.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 120 of 136 PAGEID #:
                                       18671
                                        CONFIDENTIAL


                                                                              Page 120
 1                                   STEVEN STIVERS
 2       Q.              I'm just asking what was presented by your
 3       attorneys on your behalf, and whether you agree with
 4       their statement on your behalf.
 5       A.              I agree that you can't create extra seats.
 6       Like you can't just say, oh, we want to have 17
 7       members of congress.                We're going to create an extra
 8       seat.     Is that is what it means, a zero-sum game,
 9       then yeah.
10       Q.              Before I hand this exhibit --
11       A.              I will say I think our attorneys are
12       representing our interests.                      And I don't have any
13       concerns with my representation whatsoever.                         So
14       whether I agree with every word or get to edit it
15       personally, doesn't matter.                      I think they are
16       representing our interests.
17                       MS. THOMAS:            Before I mark this, I'll have
18       two more exhibits, and I'm going to ask just some
19       background questions.
20       Q.              Did you recently have a position with the
21       NRCC?
22       A.              Yes.
23       Q.              Okay.       And what is the NRCC?
24       A.              It's the National Republican Congressional
25       Committee.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 121 of 136 PAGEID #:
                                       18672
                                        CONFIDENTIAL


                                                                            Page 121
 1                                   STEVEN STIVERS
 2       Q.              What do they do?
 3       A.              They attempt to elect more republican
 4       members of congress.
 5       Q.              And what was your position?
 6       A.              I was chairman.
 7       Q.              How long did you have that position?
 8       A.              For two years, from January of 2017 until
 9       December of 2018.
10       Q.              Did you make statements in your position
11       as chairman of the NRCC?
12       A.              Yes.
13       (Exhibits 31 and 32 were marked for identification.)
14       Q.              I have just handed you what is Plaintiff's
15       Exhibit 31.        This is a document that we downloaded
16       from LexisNexis.            I'll say for the record LexisNexis
17       is a data base that attorneys use to get documents,
18       including news articles.                   This is an article that we
19       pulled from LexisNexis that originally appeared in
20       the Huffington Post.                It is dated January 30th, 2018.
21       And the headline is Top Republican Admits
22       Gerrymandering Could Help GOP Keep Control of the
23       House.
24                       So according to the article, you gave an
25       interview with Politco's Off Message podcast.                       Do you

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 122 of 136 PAGEID #:
                                       18673
                                        CONFIDENTIAL


                                                                                  Page 122
 1                                   STEVEN STIVERS
 2       recall giving an interview with the Off Message
 3       podcast?
 4       A.              I kind of remember it.                        I want to be
 5       clear.      I never spoke to Sam Levine.                         And I take a
 6       lot of exception with things that are in this
 7       article.       I never spoke to this reporter whatsoever.
 8       And he takes a lot of my information either out of
 9       context or absolutely just says it wrong.
10       Q.              Okay.       Fair enough.              I'm going to ask you
11       just one statement that he purports to quote directly
12       from the podcast, and you can tell me if it's an
13       incorrect quote.            It's the highlighted text that I
14       have highlighted just for the ease of reference.                                If
15       you could read that statement for me.
16       A.              (Reading) After the redistricting in 2011,
17       a lot of districts were shored up substantially and
18       that makes a difference.                   It doesn't change the
19       number of your majority, but changes the composition
20       of each district and gets people a little bit more
21       comfortable, stivers said.
22       Q.              Okay.       Do you dispute that this was a
23       statement that you made?
24       A.              I don't dispute --
25                       MR. TUCKER:            Just let me object to

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 123 of 136 PAGEID #:
                                       18674
                                        CONFIDENTIAL


                                                                            Page 123
 1                                   STEVEN STIVERS
 2       foundation.        Go ahead.
 3       A.              I don't dispute that I said something
 4       close to this.          I think I'm literally misquoted in
 5       here.     But I think they added a lot of context that
 6       is just not fair.
 7                       It is true, as I've said to you earlier in
 8       the deposition, that the indexes of a district
 9       matter.      But what also matters is how many incumbents
10       do you have versus retirements, how much do people
11       fundraise, do the democrats raise more, do the
12       republicans raise more, how hard do people work on
13       that, how hard do they work their district, how hard
14       do they build coalitions.
15                       There are a lot of things that go into
16       competitiveness, and redistricting is one factor that
17       that I mentioned in the podcast, and it was taken by
18       this reporter and a couple other reporters and made
19       to seem like it was the only thing I was saying.
20                       So I think it's really important to
21       context around there are a lot of things that make
22       districts competitive.                 And, yes, the partisan voting
23       index is one of them, but it's one of five or six or
24       ten factors that matter.                   It's not a sole
25       determinant.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 124 of 136 PAGEID #:
                                       18675
                                        CONFIDENTIAL


                                                                              Page 124
 1                                   STEVEN STIVERS
 2                       If it was a sole determinant, Mia Love
 3       wouldn't have lost an R plus 15 this year, you know,
 4       because the average republican wins by 15 points.
 5       That's a great example of, you know, a district like
 6       that.     There's R plus 13 in Oklahoma that Steve
 7       Russell lost.          And why did he lose it?                 Well, it
 8       wasn't because of the index.                       It was because of other
 9       factors.
10                       So there's always other factors that are
11       important.        And you can't just take one factor out of
12       context and say it's the sole determinant of
13       elections.
14             (Exhibit 32 was marked for identification.)
15       Q.              For the record, 32 is an article from
16       Breitbart News.           And it's titled Exclusive-New NRCC
17       Chairman Representative Steve Stivers Shares a Plan
18       to Win Again in 2018 and 2020; do you see that?
19       A.              Yes.
20       Q.              Do you know Breitbart News?
21       A.              I know who they are.                    I don't know if I
22       actually -- I remember this running, and I was
23       surprised they called it an exclusive, because I
24       don't know that I actually talked to this reporter.
25       I think he got things from other places, and then

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 125 of 136 PAGEID #:
                                       18676
                                        CONFIDENTIAL


                                                                              Page 125
 1                                    STEVEN STIVERS
 2       called it an exclusive.
 3       Q.               Okay.       At the time --
 4       A.               But I remember the article.
 5       Q.               You remember the article.                    Did you do
 6       anything to dispute the article when it came out?
 7       A.               No, no.         I don't think he directly
 8       misquoted me, but the fact that he called it an
 9       exclusive was kind of weird.
10       Q.               All right.            I'm on the last page?
11       A.               Okay.
12       Q.               It seems as though you remember the
13       article --
14       A.               I'm looking at it, yep.
15       Q.               I'm only going to ask you questions about
16       the very end.
17       A.               Okay.       I've looked at it.
18       Q.               Okay.       If you could read the second to
19       last paragraph.
20       A.               The Stivers Plan?
21       Q.               Yes.
22       A.               (Reading) The Stivers plan includes a
23       special patriot program for supporting members in
24       primaries, creating a National Finance Committee to
25       lift the burden of fundraising off the members,

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 126 of 136 PAGEID #:
                                       18677
                                        CONFIDENTIAL


                                                                            Page 126
 1                                   STEVEN STIVERS
 2       recruiting a network of volunteers to staff campaigns
 3       and looking forward to the redistricting in states to
 4       make sure republicans are not manipulated into
 5       majority democratic districts, he said.
 6       Q.              And the only amendment I would make to
 7       that is I think it's supporting incumbents in
 8       primaries.
 9       A.              Yes, incumbents.                 Did I say -- it's only
10       incumbents, sorry.              It should be incumbents in
11       primaries.        Sorry.
12       Q.              This particular paragraph does not purport
13       to directly quote you.
14       A.              Okay.
15       Q.              Do you agree with the statement in this
16       paragraph?
17                       MR. TUCKER:            Objection, lack of
18       foundation.
19       A.              I don't know -- some of those things are
20       certainly things I talked a lot about during my
21       campaign to become the chairman of the National
22       Republican Congressional Committee.
23       Q.              Was one of the things you talked a lot
24       about supporting incumbents in primaries?
25       A.              Yes.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 127 of 136 PAGEID #:
                                       18678
                                        CONFIDENTIAL


                                                                               Page 127
 1                                   STEVEN STIVERS
 2       Q.              Was another thing that you talked about
 3       looking forward to redistricting in states?
 4       A.              You know, I probably said we needed to
 5       make sure we didn't get left behind.                          Because there
 6       were a lot of efforts on the democratic side, Eric
 7       Holder and others raising millions of dollars on
 8       redistricting efforts in the states, yes.                          I'm sure I
 9       mentioned it as one of the things.
10       Q.              If you could read that next paragraph,
11       please.
12       A.              (Reading) We have the 2018 and '20 cycles
13       to win state legislatures and hold some state
14       legislatures to make sure that the map that is drawn
15       in 2021 is as good as it can be for us, the
16       congressman said.             Frankly, that important shaping of
17       the battlefield has to start now.
18       Q.              Putting aside whether this was a direct
19       quote to you or not, do you agree with this
20       statement?
21       A.              I think that who wins state legislative
22       seats ahead of reapportionment in states where the
23       state legislatures draw the lines matters, yes.                          Some
24       states use a commission form, some states do other
25       line drawing systems.                But the majority of the states

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 128 of 136 PAGEID #:
                                       18679
                                        CONFIDENTIAL


                                                                               Page 128
 1                                   STEVEN STIVERS
 2       have state legislatures drawing the lines as the
 3       constitution states.
 4       Q.              And as you look at this statement that
 5       purports to be a quote, do you doubt that it's a
 6       quote to you?
 7       A.              I don't doubt it's a quote.
 8                       MR. TUCKER:            Objection, lack of
 9       foundation.
10       A.              I don't know if it's a quote or not.                     Let
11       me say that.         I don't know if it's a quote.                   I'm not
12       sure.
13       Q.              Okay.
14       A.              I don't remember talking to the reporter,
15       which is why I think -- that's why I don't see how he
16       could get a direct quote that I quoted it to him.
17       I'm not saying he didn't find it somewhere else, like
18       the other article you showed me.                          I never talked to
19       that reporter at all, but he pulled quotes out of a
20       podcast.       So I don't know where this guy got the
21       stuff.      But he could.            I'm not sure.
22       Q.              Okay.       If you could look back at Exhibit
23       18.
24       A.              18, yeah.           Okay.
25       Q.              In Exhibit 18, you're asked for a quote,

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 129 of 136 PAGEID #:
                                       18680
                                        CONFIDENTIAL


                                                                             Page 129
 1                                   STEVEN STIVERS
 2       and you work on a quote with Courtney Whetstone.
 3       A.              Whetstone, um-hum.
 4       Q.              Whetstone.           Sorry.          Does she ever send
 5       quotes to reporters on your behalf?
 6       A.              She does sometimes, and I would approve
 7       those.
 8       Q.              Okay.       I'm just going to ask you some
 9       questions about people not tied to any documents, and
10       then I'll be done, I think, for the day.
11       A.              Okay.
12       Q.              Do you know Tom Niehaus?
13       A.              I do.
14       Q.              Who is Tom Niehaus?
15       A.              Tom Niehaus is a former state senator, a
16       former president of the senate and has been a family
17       friend for 20 years or 30 years.
18       Q.              Do you know what role he played in
19       redistricting?
20       A.              He was president of the state senate at
21       the time.
22       Q.              Did you talk to him at the time about
23       redistricting?
24       A.              Tom Niehaus is a family friend and the
25       leader of the state senate, and I talk to him about a

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 130 of 136 PAGEID #:
                                       18681
                                        CONFIDENTIAL


                                                                              Page 130
 1                                     STEVEN STIVERS
 2        lot of different things.                      It's possible I talked to
 3        him about redistricting, but I don't remember.
 4        Q.              Okay.
 5        A.              But I talk to him a lot about a lot of
 6        things.
 7        Q.              Okay.        Do you know Bill Batchelder?
 8        A.              Bill Batchelder, yes, I do.
 9        Q.              Who is he?
10        A.              He was the speaker of the house at the
11        time of redistricting and a long time state
12        representative.
13        Q.              How do you know him?
14        A.              We served together.                     He was in the house
15        when I was in the senate.
16        Q.              And did you ever talk to him about
17        redistricting?
18        A.              I don't believe so.
19        Q.              Did you know Bob Bennett?
20        A.              I did know Bob Bennett.
21        Q.              Who is Bob Bennett?
22        A.              He was former chairman of the Ohio
23        Republican Party.
24        Q.              And how did you know Bob Bennett?
25        A.              As the chairman of the State Republican

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 131 of 136 PAGEID #:
                                       18682
                                        CONFIDENTIAL


                                                                              Page 131
 1                                   STEVEN STIVERS
 2       Party.
 3       Q.              Do you know if he had any involvement in
 4       Ohio's redistricting?
 5       A.              I don't know if he had any involvement in
 6       Ohio's redistricting.
 7       Q.              Did you have any conversations with him
 8       about Ohio's redistricting?
 9       A.              I don't believe I had conversations with
10       him, no.
11       Q.              Do you know Heather Blessing who at the
12       time was Heather Mann?
13       A.              I know who she is vaguely.                    She was a
14       house staffer.
15       Q.              Okay.       Did you -- do you know if she had
16       any involvement in redistricting?
17       A.              I don't know what her -- I've seen her in
18       your pleadings, but I don't know what her involvement
19       is.     I don't know her very well, so I don't know what
20       her involvement was.
21       Q.              Did you know Tom Hofeller?
22       A.              I don't even know who is that is.                    Can you
23       spell it.
24       Q.              H O F E L L E R.
25       A.              Nope, I don't know who that is.                    Sorry.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 132 of 136 PAGEID #:
                                       18683
                                        CONFIDENTIAL


                                                                            Page 132
 1                                   STEVEN STIVERS
 2       No, I don't know who that is.
 3       Q.              Do you know Mark Braden?
 4       A.              I do.
 5       Q.              Who is that?
 6       A.              Mark is one of the attorneys in this case.
 7       He's also been my campaign attorney on other matters
 8       on and off whenever I need a campaign attorney.
 9       Q.              Do you know if he had any involvement in
10       the redistricting process?
11       A.              I do not know what his involvement in
12       redistricting was.
13       Q.              Do you know John Morgan?;
14       A.              I don't think I do.
15       Q.              Okay.       Do you know Adam Kinkaid?
16       A.              I know who Adam Kinkaid is.
17       Q.              Who is he?
18       A.              He was a staffer at the National
19       Republican Congressional Committee.
20       Q.              Okay.       Did you know him at the time?
21       A.              I knew who he was at the time.                 I'm not
22       like friendly with him, but I know who he is.
23       Q.              Do you know if he had any involvement in
24       redistricting?
25       A.              I don't know what his involvement in

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 133 of 136 PAGEID #:
                                       18684
                                        CONFIDENTIAL


                                                                                 Page 133
 1                                   STEVEN STIVERS
 2       redistricting was.
 3       Q.              Did you have any conversations with him
 4       about redistricting?
 5       A.              I did not.
 6       Q.              Do you know Ed Gillespie?
 7       A.              I know who Ed Gillespie is, but we're
 8       not -- we don't like -- I only know from like seeing
 9       press reports of him running for governor and senator
10       in Virginia and being the former chairman of the
11       National Republican -- National Republican Committee,
12       but I don't know him personally.
13       Q.              Okay.       In 2011, had you ever heard of
14       Project Red Map?
15       A.              No.
16                       MS. THOMAS:            I have no further questions
17       at this time reserving in case --
18                       MR. TUCKER:            Sure.
19                       Thank you, Congressman.                       I have just a
20       couple follow-up questions for you.
21                                            - - -
22                                       EXAMINATION
23       BY MR. TUCKER:
24       Q.              We talked a little bit about the
25       constituency services that you provide in your

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 134 of 136 PAGEID #:
                                       18685
                                        CONFIDENTIAL


                                                                            Page 134
 1                                   STEVEN STIVERS
 2       district.       Does that also include responding to
 3       questions, inquiries or demands from constituents?
 4       A.              Yes.      Over the last few years, we've
 5       responded to 300,000 letters and emails that have
 6       come to our office.               We've had serviced about 4,200
 7       constituent claims, like a passport or a veteran's
 8       administration case or Social Security or Medicare or
 9       health care or anything involving the greater
10       government umbrella that people might have issues
11       with.
12       Q.              So sometimes you receive inquiries or
13       questions from constituents by email?
14       A.              Everyday.
15       Q.              And --
16       A.              The vast majority of those 300,000
17       correspondence
18                       MR. TUCKER:            I don't have any further
19       questions.
20                       MS. THOMAS:            I don't have any further
21       questions.
22                            (Signature not waived.)
23                                            - - -
24                    DEPOSITION CONCLUDED AT 12:50 P.M.
25                                            - - -

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 135 of 136 PAGEID #:
                                       18686
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-46 Filed: 02/20/19 Page: 136 of 136 PAGEID #:
                                       18687
                                        CONFIDENTIAL


                                                                            Page 136
 1                                    STEVEN STIVERS
 2                                         CERTIFICATE
 3         State of Ohio              :
                                      SS:
 4         County of Franklin:
 5                        I, Jackie Olexa White, Notary Public in
 6         and for the State of Ohio, duly commissioned and
 7         qualified, certify that the within named STEVEN
 8         STIVERS was by me duly sworn to testify to the whole
 9         truth in the cause aforesaid; that the testimony was
10         taken down by me in stenotypy in the presence of said
11         witness, afterwards transcribed upon a computer; that
12         the foregoing is a true and correct transcript of the
13         testimony given by said witness taken at the time and
14         place in the foregoing caption specified.
15                        I certify that I am not a relative,
16         employee, or attorney of any of the parties hereto,
17         or of any attorney or counsel employed by the
18         parties, or financially interested in the action.
19                        IN WITNESS WHEREOF, I have set my hand and
20         affixed my seal of office at Columbus, Ohio, on this
21         31st day of December, 2018.
22

                                          _________________________________
23                                        JACKIE OLEXA WHITE, Notary Public
                                          in and for the State of Ohio
24                                        and RPR-CM.
25         My Commission expires January 21, 2019.

                            TSG Reporting - Worldwide   877-702-9580
